Case 19-50272-KBO   Doc 71-6   Filed 03/02/21   Page 1 of 76




       EXHIBIT F




                                        A184
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 2 of 76


1                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE
2
       In re:                            )
3                                        )   Chapter 11
       LSC WIND DOWN, LLC, et al         )
4                                        )   Case No. 17-10124 (KBO)
          Debtors                        )
5      _________________________         )   (Jointly Administered)
                                         )
6      UMB BANK, N.A., as Plan           )
       Trustee of The Limited            )
7      Creditors Liquidating             )   Adversary Proceeding
       Trust                             )   No. 19-50272 (KBO)
8                                        )
            Plaintiff,                   )
9                                        )
       v.                                )
10                                       )
       SUN CAPITAL PARTNERS V,           )
11     LP,                               )
       SUN MOD FASHIONS IV, LLC,         )
12     SUN MOD FASHIONS V, LLC,          )
       AND                               )
13     H.I.G. SUN PARTNERS, LLC          )
                                         )
14          Defendants.                  )
15
16
17   ********************************************************
18                      ORAL DEPOSITION OF
19                    STEVEN MICHAEL ABRAMS
20                       January 28, 2021
21                           Volume 1
22   ********************************************************
23
24
25

                                                                        Page 1

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A185
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 3 of 76


1              ORAL DEPOSITION OF STEVEN MICHAEL ABRAMS,

2    produced as a witness at the instance of the Plaintiff,

3    and duly sworn, was taken in the above-styled and

4    numbered cause on the 28th day of January, 2021, from

5    9:22 a.m. to 10:38 a.m., via videoconference, before

6    Abigail Guerra, CSR, in and for the State of Texas,

7    reported by machine shorthand, via Zoom where all

8    attendees appeared at their respective locations,

9    pursuant to the Federal Rules of Civil Procedure and the

10   provisions stated on the record or attached hereto.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                        Page 2

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A186
       Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 4 of 76


1                            A P P E A R A N C E S
2
     FOR THE PLAINTIFF:
3
     Mr. Eric D. Madden (Via Videoconference)
4    Mr. Leo Oppenheimer (Via Videoconference)
     REID COLLINS & TSAI LLP
5    1601 Elm Street
     Suite 4200
6    Dallas, Texas 75201
     Phone: (214) 420-8900
7    Email: Emadden@reidcollins.com
             Loppenheimer@reidcollins.com
 8
 9   FOR THE DEFENDANTS:
10   Mr. Michael C. McCutcheon (Via Videoconference)
     Mr. Michael Lehrman (Via Videoconference)
11   BAKER MCKENZIE LLP
     300 East Randolph Street
12   Suite 5000
     Chicago, Illinois 60601
13   Phone: (312) 861-8000
     Email: Michael.mccutcheon@bakermckenzie.com
14           Michael.lehrman@bakermckenzie.com
15
     ALSO PRESENT:
16        Mr. Neil Martin, Veritext Host
17
18
19
20
21
22
23
24
25

                                                                   Page 3

                            Veritext Legal Solutions
                                 800-336-4000
                                                 A187
       Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 5 of 76


1                                  INDEX

2

3    STEVEN MICHAEL ABRAMS

4          Examination by Mr. Madden.....................                      5

5          Examination by Mr. McCutcheon.................                  27

6          Examination by Mr. Madden.....................                  50

7          Examination by Mr. McCutcheon ................                  53

8    Signature and Changes............................                     57

9    Reporter's Certificate...........................                     59

10

11

12                         EXHIBITS

13   NO.             DESCRIPTION                                        PAGE

14   Exhibit 1       Subpoena                                                  7

15   Exhibit 2       Master Sourcing Agreement                             11

16   Exhibit 3       Email to Mary Morrow                                  14

17   Exhibit 4       Proof of Claim                                        18

18

19

20

21

22

23

24

25

                                                                       Page 4

                            Veritext Legal Solutions
                                 800-336-4000
                                                 A188
        Case 19-50272-KBO     Doc 71-6    Filed 03/02/21   Page 6 of 76


1                            DIRECT EXAMINATION

2    BY MR. MADDEN:

3         Q.    Please state your full name for the record.

4         A.    Steven Michael Abrams.

5         Q.    Okay.     Mr. Abrams, my name is Eric Madden.                We

6    just met a few moments ago here on the video; is that

7    correct?

8         A.    Yes.

9         Q.    I represent UMB Bank.          It's the plan trustee

10   for The Limited Creditors Liquidating Trust.

11                      Do you understand that?

12        A.    Yes.

13        Q.    Okay.

14                      And the liquidating trust is the successor

15   to Limited Stores, LLC.

16                      Do you understand that?

17        A.    Yes.

18        Q.    Okay.

19                      And you're here today on behalf of Arden

20   Jewelry Manufacturing company, right?

21        A.    Yes.

22        Q.    Okay.     What is your position with Arden?

23        A.    President and owner.

24        Q.    Okay.     How long have you held that position?

25        A.    Thirty-five years.

                                                                          Page 5

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A189
        Case 19-50272-KBO    Doc 71-6    Filed 03/02/21   Page 7 of 76


1         Q.   Okay.

2                      Have you ever been deposed before?

3         A.   Yes.

4         Q.   Okay.

5                      How many times?

6         A.   Once.

7         Q.   All right.

8                      So you generally understand the process,

9    but let me review a few ground rules.

10        A.   Okay.

11        Q.   I'll ask questions or Michael McCutcheon or his

12   colleague, Michael Lehrman, will ask you a question and

13   pause for you to give an answer.

14                     Do you understand that?

15        A.   Yes.

16        Q.   And especially since we're on video here and

17   we're taking this deposition remotely, it's important

18   that we have those pauses before you answer.

19                     Do you understand that?

20        A.   Yes.

21        Q.   We want to make sure the court reporter gets a

22   complete record of your testimony.

23                     Do you understand?

24        A.   Yes.

25        Q.   Okay.     I want to start by looking at the

                                                                         Page 6

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A190
        Case 19-50272-KBO    Doc 71-6    Filed 03/02/21    Page 8 of 76


1    subpoena, which I'll mark as Exhibit 1 for your

2    deposition.

3                      (Exhibit 1 marked.)

4         A.   Okay.

5         Q.   (BY MR. MADDEN)        Give me just a moment.

6    Sometimes it takes a minute to --

7                      (Interruption.)

8                      MR. MADDEN:      Okay.     I'm sorry.      I don't

9    know what that was.

10        A.   Okay.

11        Q.   (BY MR. MADDEN)        Okay.

12                     Are you able to see it?

13        A.   Would it be coming up under marked exhibits?

14   Yeah, all I can see is you, Eric.

15                     MR. MADDEN:      Okay.     Leo, are you able to

16   show the exhibit?

17                     MR. OPPENHEIMER:         Yes.     It should be under

18   the marked exhibits folder.

19                     THE WITNESS:      Okay.     I just clicked on it

20   and open -- hang on one second.             I'm a little slow with

21   this, guys.   So click download or open in?

22                     MR. MADDEN:      Just click Exhibit 1 there on

23   the marked exhibits folder.

24                     THE WITNESS:      Yes, okay.

25                     MR. MADDEN:      Okay.     Do you have it on your

                                                                          Page 7

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A191
        Case 19-50272-KBO     Doc 71-6    Filed 03/02/21   Page 9 of 76


1    screen now?
2            A.   It just says "exhibit options at stamped" --
3    oh, here.      Okay.     At the bottom, yes.            Yes, I'm looking
4    at the subpoena right here.
5            Q.   (BY MR. MADDEN)        Okay.       All right.      And do you
6    -- so you're looking at Exhibit 1?
7            A.   Uh-huh.
8            Q.   Okay.     Do you recognize that document?
9            A.   Yes.
10           Q.   What is it?
11           A.   It's testifying in a deposition about this
12   case.
13           Q.   Right.
14           A.   The subpoena.
15           Q.   Is this the subpoena that was issued to Arden
16   Jewelry?
17           A.   Yes.
18           Q.   You've seen this document before today?
19           A.   Yes.
20           Q.   Okay.
21                        And you're here to testify as Arden's
22   designated representative; is that right?
23           A.   Correct.
24           Q.   Okay.     I'd like you to scroll down this
25   Exhibit 1 to the fourth page where it says "Exhibit A"

                                                                      Page 8

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A192
           Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 10 of 76


1    at the top.

2            A.   Yes.

3            Q.   Okay.

4                         Do you see where it says "Exhibit A" at the

5    top?

6            A.   Yes.

7            Q.   Okay.     It lists two matters here.

8                         Do you see those?

9            A.   Yes, one and two, yes.

10           Q.   Right.     These are the two matters that we'd

11   like you to testify to today as Arden's designated

12   representative.

13                        Do you understand that?

14           A.   Yes.

15           Q.   And are you prepared to testify under these two

16   matters?

17           A.   Yes.

18           Q.   Okay.

19                        Before we dive into this first matter, I'd

20   like to start by just learning a little more about

21   Arden.

22           A.   Uh-huh.

23           Q.   Tell us more.      What -- what kind of company is

24   it?

25           A.   We're an 83-year-old costume jewelry

                                                                        Page 9

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A193
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21      Page 11 of 76


1    manufacturer/importer now.         Yeah, three generations.             My

2    grandfather started the business.             We design jewelry

3    mostly for the specialty store trade and, hopefully,

4    they buy it.      Then we end up producing it and ship it to

5    them, and on to the next thing.

6         Q.   Okay.

7                      And who are Arden's customers?

8         A.   A lot of specialty stores.                Chico's, Express,

9    Anthropologie; Kohl's, we've done recently.                  It's about

10   20 people.

11        Q.   Okay.     And where is Arden located?

12        A.   Johnston, Rhode Island.

13        Q.   How many employees does it have?

14        A.   About 30 right now.

15        Q.   All right.

16                     So Arden sells, I think, you described it

17   as costume jewelry and other -- other types of jewelry

18   to retail customers around the country; is that a fair -

19        A.   Yes, yes.

20        Q.   And one of Arden's customers at one point was

21   Limited Stores, LLC; is that right?

22        A.   Yes.

23        Q.   Okay.     I'd like to refer to "Limited Stores,

24   LLC" as just Limited Stores.

25                     Would that be okay?

                                                                       Page 10

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A194
        Case 19-50272-KBO    Doc 71-6    Filed 03/02/21   Page 12 of 76


1         A.    Yes.

2         Q.    All right.     Did Arden have a contract or

3    written agreement with Limited Stores?

4         A.    We had the Master Sourcing Agreement that we

5    had signed.

6         Q.    Okay.     Let's take a look at that.

7                       MR. MADDEN:     Leo, if you could put that in

8    marked exhibits, please, as Exhibit 2.

9                       (Exhibit 2 marked.)

10                      THE WITNESS:     Guys, excuse me for one

11   second.    I'm just going to go get my charger.               Because

12   my phone, I'm worried -- is not real low, but I just

13   wanted to not run out.        Give me one second.

14                      MR. MADDEN:     Okay.

15                      THE WITNESS:     Bear with me, guys.         Bear

16   with me.    Okay.     Let me just hook it up.

17                      MR. MADDEN:     Hello?

18                      THE WITNESS:     Can you guys hear me?

19                      MR. MADDEN:     Yeah, we can hear you.            We

20   can't see you.

21                      THE WITNESS:     Yeah.

22                      There you go.      How about that?

23                      MR. MADDEN:     We can see you now.

24                      THE WITNESS:     Okay.      I apologize.     Go

25   ahead.

                                                                     Page 11

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A195
           Case 19-50272-KBO      Doc 71-6    Filed 03/02/21     Page 13 of 76


1            Q.   (BY MR. MADDEN)          Okay.      I'd like you to go back

2    to the marked exhibits folder.

3            A.   Yep.

4            Q.   And click on Exhibit 2.

5            A.   Go to Exhibit 2.           Hang on one second here.

6    Come on.        Slide down here.         Exhibit 2.         Hang on one

7    second.      Here it goes.         Just running real slow.             Come

8    on.     The wheel is turning.

9                         Okay.     Exhibit 2, yep.            I just clicked on

10   it.     Open.     Okay.      Scroll down.        Yes, yes.

11           Q.   You have it open on your screen --

12           A.   Yeah.     It's right here, yes.

13           Q.   What does it say at the top?                  What's the title

14   say?

15           A.   "Non-apparel Master Sourcing Agreement."

16           Q.   Okay.

17                        And do you recognize this document?

18           A.   Yes.

19           Q.   Is this the written contract between Arden and

20   Limited Stores?

21           A.   Hello?

22           Q.   Did you hear my question?

23           A.   I said -- "do you recognize the document" --

24   yes.

25           Q.   And is this the written contract between Arden

                                                                            Page 12

                                    Veritext Legal Solutions
                                         800-336-4000
                                                         A196
       Case 19-50272-KBO   Doc 71-6   Filed 03/02/21   Page 14 of 76


1    and Limited Stores?
2         A.   Yes.
3         Q.   Who signed for Arden?
4         A.   Anthony Marino.
5         Q.   Okay.
6         A.   He was the -- the CEO at the time.
7         Q.   Okay.     Are you familiar with Mr. Marino's
8    signature?
9         A.   Yes.
10        Q.   And do you recognize this as his signature?
11        A.   Yes.
12        Q.   Okay.     If you turn to the -- or scroll down to
13   the second page.
14        A.   Uh-huh.
15        Q.   Who signed for Limited Stores?
16        A.   It says "John Buell."
17        Q.   Okay.     Was he the CFO of Limited Stores, to
18   your knowledge?
19        A.   To the best of my knowledge, yes.
20        Q.   Okay.
21                     Are you familiar with his signature?
22        A.   No.
23        Q.   Okay.     Is this the only written agreement that
24   you know of between Arden and Limited Stores?
25        A.   Yes.

                                                                 Page 13

                            Veritext Legal Solutions
                                 800-336-4000
                                                 A197
       Case 19-50272-KBO    Doc 71-6   Filed 03/02/21   Page 15 of 76


1         Q.   Okay.
2                      When did Arden sign this MSA or Master
3    Sourcing Agreement?
4         A.   Oh, God.     It says -- it says it here.                 Had to
5    be about six, seven years ago.              There must be a date
6    somewhere.     I don't remember exactly.             I'm going to say
7    somewhere.
8         Q.   Okay.     Let's look at -- I have another exhibit
9    that may refresh your recollection on the date.
10        A.   Uh-huh.
11        Q.   We have -- we've put Exhibit 3 into the marked
12   exhibits folder.
13                     (Exhibit 3 marked.)
14        A.   Just spinning here.            Come on.      Okay.
15   Exhibit 3.     Okay.   Got it.
16        Q.   (BY MR. MADDEN)         Exhibit 3 up on your screen?
17        A.   It looks like an email.
18        Q.   The email appears to be to someone named
19   Mary Morrow.
20        A.   About -- I guess about this.               The...
21        Q.   Who is Mary Morrow?
22        A.   On our -- on our end.
23        Q.   Do you know who Mary Morrow is?
24        A.   Yes, yes.
25        Q.   Who is she?

                                                                  Page 14

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A198
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 16 of 76


1         A.   She still works here.

2         Q.   At Arden?

3         A.   She does sourcing and -- yes.

4         Q.   Okay.

5                      Does this email refresh your recollection

6    about when Arden signed this MSA with Limited Stores?

7         A.   I have to believe it.          I don't remember

8    exactly, but, yes.

9         Q.   Okay.

10        A.   I'll take that, yes.

11        Q.   And when do you believe the MSA was signed with

12   Limited Stores?

13        A.   Right here, I guess.

14        Q.   What is that?

15        A.   Sorry to be vague but...

16                     Well, I'm looking at the email date, and it

17   just says "November -- "November 21st, 2013," was when

18   Mary sent it back.

19        Q.   And the email says (as read):             "Here is the

20   fully executed MSA."

21                     Do you see that?

22        A.   Yes.

23        Q.   Okay.     So is it your recollection that the MSA

24   was signed in about November 2013?

25        A.   Correct.

                                                                    Page 15

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A199
           Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 17 of 76


1            Q.   Okay.    Now, if we could go back to Exhibit 2,

2    the MSA, itself?

3            A.   Okay.    Hang on one second as I bring it back

4    up.     Come on.     Exhibit 2.      Okay.    Yeah.

5            Q.   Okay.

6            A.   It's coming up.

7            Q.   The MSA contains a number of pages and

8    provisions, but I'm wondering if just in layman's terms

9    you could summarize how this agreement worked with

10   Limited Stores?

11           A.   Basically, I guess, it's just how they work

12   with us, and we work with them depending on, I guess,

13   situations, you know, orders things like that.

14           Q.   Okay.

15           A.   I'll be honest, I never -- I never read it.

16           Q.   Okay.    Let me ask then:        Are you generally

17   familiar with how the relationship worked with Limited

18   Stores?

19           A.   Yes, yes.

20           Q.   Okay.    So would Limited Stores issue a purchase

21   order to Arden, for example?

22           A.   Yes.

23           Q.   Okay.    And would Arden then ship goods to

24   Limited Stores?

25           A.   Yes.

                                                                       Page 16

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A200
        Case 19-50272-KBO     Doc 71-6    Filed 03/02/21   Page 18 of 76


1         Q.     And would Arden then issue an invoice for the

2    goods that had been shipped to Limited Stores?

3         A.     Correct.

4         Q.     Okay.     And would Limited Stores then pay that

5    invoice?

6         A.     Yes.

7         Q.     Okay.     So that's generally how the relationship

8    worked?

9         A.     Yes.

10        Q.     Okay.

11                       Now, you're aware that Limited Stores filed

12   bankruptcy; is that correct?

13        A.     Oh, yes.     Yes.

14        Q.     And that bankruptcy was filed in January 2017.

15                       Do you understand that?

16        A.     Yes, I do remember.

17        Q.     And when Limited Stores filed bankruptcy, did

18   it owe any amounts to Arden?

19        A.     Yes, it did.

20        Q.     And these were amounts owed on outstanding

21   invoices to Arden; is that correct?

22        A.     Yes.

23                       And also canceled goods too that were never

24   invoiced.

25        Q.     Did Arden file a claim in Limited Stores

                                                                      Page 17

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A201
           Case 19-50272-KBO   Doc 71-6    Filed 03/02/21     Page 19 of 76


1    bankruptcy regarding those amounts?

2            A.   Yes.

3            Q.   Okay.

4                         MR. MADDEN:     Leo, let's put Exhibit 4 into

5    the marked exhibits folder.

6                         (Exhibit 4 marked.)

7            Q.   (BY MR. MADDEN)       Okay.      And, Mr. Abrams, just

8    let us know when you have Exhibit 4 pulled up on your

9    screen.

10           A.   Yes.     Waiting for it to come up here.              It's

11   still spinning.         Hang on.     Okay.     It's coming up.           Come

12   on.     Wait.   Now, it's -- it's blank.               I just clicked on

13   Exhibit 4, and it's -- the Veritext part is blank.                        So

14   try it again?

15           Q.   Yeah.     Try -- go back to the marked folder and

16   try it again.

17           A.   Okay.     Wi-Fi is running slow today.             Okay.

18   Exhibit 4.      Open.     Introduce.       Oh, it says loading file.

19   It says (as read):         "Large files might take longer to

20   introduce."

21           Q.   Okay.

22           A.   Please wait, so -- oh, it is coming up.

23           Q.   Yes.

24           A.   Oh, here it goes.        Okay.

25           Q.   Do you have it up on the screen?

                                                                         Page 18

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A202
        Case 19-50272-KBO     Doc 71-6   Filed 03/02/21   Page 20 of 76


1         A.   Yes, I do.

2         Q.   Okay.

3                      What does it say just kind of on the first

4    page if we can...

5         A.   "Proof of claim."

6         Q.   That's right.

7                      So do you recognize this document that's

8    Exhibit 4?

9         A.   Yes.

10        Q.   Okay.

11                     What is it?

12        A.   Basically saying how much money Limited Stores

13   owed us at the time of filing for bankruptcy.

14        Q.   Is this the claim that Arden filed in The

15   Limited Stores bankruptcy case?

16        A.   Yes.

17        Q.   And did Arden file this claim through its

18   attorney Stephen Rosenbaum?

19        A.   Yes, we did.

20        Q.   And if you scroll down to Page 2.

21        A.   Uh-huh.

22                     Yes.

23        Q.   You recognize Mr. Rosenbaum's signature here?

24        A.   Yes, I do.

25        Q.   Was Mr. Rosenbaum authorized to file this on

                                                                     Page 19

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A203
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 21 of 76


1    Arden's behalf?

2         A.   Yes.

3         Q.   And is the information in this proof of claim

4    true and correct, to the best of your knowledge?

5         A.   The amount is definitely correct.

6         Q.   Okay.

7                      And is the other information in the

8    document true and correct, to the best of your

9    knowledge?

10        A.   Yes, it is.

11        Q.   Okay.

12                     So you mentioned the amount.           If you scroll

13   down to the bottom of Page 1 --

14        A.   Uh-huh, yes.

15        Q.   -- you'll see the question (as read):               "How

16   much is this claim?"

17                     Do you see that?

18        A.   Yes.

19        Q.   And it indicates --

20        A.   Yes, I do.

21        Q.   -- an amount here of $361,386.

22                     Do you see that?

23        A.   Yes, I do.

24        Q.   Okay.

25                     And is that the amount of Arden's claim, to

                                                                    Page 20

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A204
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 22 of 76


1    the best of your knowledge?

2         A.   Yes, it is.

3         Q.   And that is true and correct?

4         A.   Yes, it is.

5         Q.   All right.

6                      And it also indicates here -- at the bottom

7    of Page 1, it asks the question (as read):               "What is the

8    basis for the claim?"      And it says "goods sold."

9                      Do you see that?

10        A.   Yes.

11        Q.   And is that true and correct, to the best of

12   your knowledge?

13        A.   Yes.

14        Q.   That Arden had sold goods to Limited Stores?

15        A.   Yes.

16        Q.   Now, there are a bunch of invoices attached to

17   this proof of claim.      If you scroll down to Page 3 and

18   the pages that follow.

19        A.   Yep.

20        Q.   Do you see those?

21        A.   Yes, those are our invoices, yes.

22        Q.   Okay.     And are these invoices true and correct,

23   to the best of your knowledge?

24        A.   Yes, they are.

25        Q.   These are unpaid invoices?

                                                                    Page 21

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A205
        Case 19-50272-KBO     Doc 71-6    Filed 03/02/21      Page 23 of 76


1         A.    Yes.

2         Q.    And are these unpaid invoices the basis for

3    Arden's claim against Limited Stores?

4         A.    Yes.

5         Q.    The claim of $361,000 -- $361,386?

6         A.    Yes.

7         Q.    A lot of digits there?

8         A.    Yeah, I'm sorry to say.

9         Q.    Okay.     So on January 17, 2017, when Limited

10   Stores filed bankruptcy, Arden had a right to payment of

11   $361,386; is that correct?

12        A.    Yes.

13        Q.    Has Arden received any payment on this claim?

14        A.    No.

15        Q.    Okay.

16                      Let's go back to the marked exhibits folder

17   and look at Exhibit 1 again.

18        A.    Okay.     Hang on one second.              Come on.

19   Exhibit 1.       Okay.   Yes, sir, I have it.

20        Q.    Okay.

21                      And I'd like you to scroll down to the

22   fourth page.       That's the one that says "Exhibit A" at

23   the top?

24        A.    Yes.

25        Q.    Okay.

                                                                         Page 22

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A206
       Case 19-50272-KBO   Doc 71-6   Filed 03/02/21   Page 24 of 76


1                      And I want to shift gears now and talk
2    about this second matter.
3         A.   Okay.
4         Q.   This second matter that's listed here.                  It
5    reads (as read):      "The facts relevant to whether Arden
6    have discovered or could reasonably have discovered the
7    existence or fraudulent nature of the transfer prior to
8    one year before the petition date."
9                      Do you see that?
10        A.   Yes.
11        Q.   Okay.     And the petition date you'll see is
12   defined here in Exhibit 1 as January 17th, 2017.
13                     Do you see that right above?
14        A.   Yes.
15        Q.   Okay.     So one year prior to that would be
16   January 17, 2016.
17                     Do you understand that?
18        A.   Yes.
19        Q.   Okay.     And the transfer that we're talking
20   about here in matter two is also defined above.
21                     Do you see where it says (as read):
22   "Transfer means the transfer of $42,158,299.47 by
23   Limited Stores, LLC to an account held in the name of
24   Sun Capital Partners V on or about December 20, 2011."
25                     Do you see that?

                                                                 Page 23

                            Veritext Legal Solutions
                                 800-336-4000
                                                 A207
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 25 of 76


1         A.   Yes.

2         Q.   Okay.     So just to summarize, matter two is

3    asking about whether Arden had discovered or could have

4    discovered the existence or fraudulent nature of that

5    transfer we just discussed by January 16 or 17, 2016.

6                      Do you understand?

7         A.   Yes.

8         Q.   Okay.

9                      A lot of words -- a lot of definitions

10   there, but I just want to make it clear what the matter

11   is that we're talking about.

12        A.   This is the heart of the matter, yes.

13        Q.   You got it.     Okay.

14                     So let me ask then:         Prior to January 17th

15   of 2016, had Arden discovered The Limited Stores

16   transferred $42 million to Sun Capital Partner V?

17        A.   No.

18        Q.   Okay.     Had Arden discovered The Limited Stores

19   transferred that amount to any Sun Capital entity?

20        A.   No.

21        Q.   Had Arden discovered The Limited Stores

22   transferred that amount to anyone at all?

23        A.   No.

24        Q.   Had Arden discovered The Limited Stores had

25   transferred anything close to $42 million to anyone at

                                                                    Page 24

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A208
       Case 19-50272-KBO     Doc 71-6   Filed 03/02/21   Page 26 of 76


1    all?
2           A.   No.
3           Q.   Okay.
4                        Now, internal documents at The Limited
5    Stores refer to this transfer as either a dividend or
6    distribution.        So let me ask about that.
7                        Prior to January 17, 2016, had Arden
8    discovered The Limited Stores had paid any distribution
9    or dividend to Sun Capital Partners V?
10          A.   No.
11          Q.   Okay.
12                       And prior to January 17, 2016, had Arden
13   discovered The Limited Stores paid any distribution or
14   dividend to any Sun Capital entity?
15          A.   No.
16          Q.   Okay.
17                       Prior to January 17, 2016, had Arden
18   discovered The Limited Stores paid any distribution or
19   dividend to anyone at all?
20          A.   No.
21          Q.   Okay.
22                       We just talked about whether Arden had
23   actually discovered any of these transfers about a
24   dividend or a distribution, whether they had actually
25   discovered, and I want to talk now about whether Arden

                                                                   Page 25

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A209
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 27 of 76


1    reasonably could have discovered any dividend or

2    distribution.

3                      Do you understand?

4         A.   Yes.

5         Q.   Okay.

6                      So did Arden have any access to Limited

7    Stores bank records?

8         A.   No.

9         Q.   Did Arden have any access to Limited Stores

10   board meetings?

11        A.   No.

12        Q.   What about board minutes?

13        A.   No.

14        Q.   What about board presentations?

15        A.   No.

16        Q.   What about written consent signed by Limited

17   Stores ownership group?

18        A.   No.

19        Q.   What about telephone calls with The Limited

20   Stores ownership group?

21        A.   No.

22        Q.   Did Arden have any access to Limited Stores

23   emails or other communications with its ownership group?

24        A.   No.

25        Q.   Did Arden have access to any information about

                                                                    Page 26

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A210
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 28 of 76


1    dividends paid by Limited Stores?

2         A.   No.

3         Q.   Or distributions paid by Limited Stores?

4         A.   No.

5         Q.   Then how could Arden have possibly known The

6    Limited Stores paid a $42 million dividend or

7    distribution at any point in time?

8         A.   I never knew.

9         Q.   Could you have reasonably known?

10        A.   No.

11        Q.   And the same question as to Arden.              Could Arden

12   have reasonably known?

13        A.   No.

14        Q.   All right.

15                     MR. MADDEN:     I'll pass the witness.            Thank

16   you, Mr. Abrams.

17                     THE WITNESS:     Thank you.

18                          FURTHER EXAMINATION

19   BY MR. MCCUTCHEON:

20        Q.   Mr. Abrams?

21        A.   Yes, sir.

22        Q.   Can you hear me okay?

23        A.   Very, very well.

24        Q.   Okay.     Excellent.

25                     My name is Michael McCutcheon.           I'm an

                                                                    Page 27

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A211
        Case 19-50272-KBO    Doc 71-6    Filed 03/02/21   Page 29 of 76


1    attorney for Sun Capital Partners.              We spoke briefly

2    before we went on the record.

3         A.    Yes.

4         Q.    I'm going to have some follow-up questions for

5    you related to some of the same documents --

6         A.    Please.

7         Q.    -- that Mr. Madden had shown.

8         A.    Okay.

9         Q.    And then I might show you some additional ones,

10   as well.    But before I do that, let me ask you a couple

11   of preliminary questions.

12        A.    Sure.

13        Q.    What -- what did you do, if anything, to

14   prepare for this deposition?

15        A.    I just quickly scanned the Master Sourcing

16   Agreement, and that's about it.

17        Q.    Okay.

18        A.    And made sure that the invoices were all

19   represented.

20        Q.    And when you talk about the Master Services

21   {sic} Agreement, you're referring to the exhibit that

22   was introduced as --

23        A.    2?     Was it 2?

24        Q.    -- No. 2, therein?

25        A.    Yes.

                                                                     Page 28

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A212
        Case 19-50272-KBO   Doc 71-6       Filed 03/02/21   Page 30 of 76


1         Q.   Is -- is that the only document you reviewed in

2    preparing for this deposition?

3         A.   Yeah.     And I just -- again, I scanned it.

4    Scanned it quickly.

5         Q.   Okay.     Did you review any of -- did you review

6    the claim form of the bankruptcy that was marked as

7    Exhibit 4 --

8         A.   No, I didn't.

9         Q.   -- prior to this deposition?

10        A.   No, I didn't.

11        Q.   Did you --

12        A.   No, I didn't.

13        Q.   Okay.

14                     Did you -- any other documents that you

15   prepared at all in preparation for this deposition?

16        A.   No.     I -- no, I -- I trust my attorney.

17        Q.   Okay.

18                     Did you review the complaint that was

19   filed, in this case, in preparation for your deposition?

20        A.   Nope.     Nope.

21        Q.   Did you meet with anyone at the Reid Collins

22   law firm prior to giving this deposition?

23        A.   I spoke with Leo Oppenheimer regarding the time

24   and stuff.

25        Q.   Okay.     And who is Mr. Oppenheimer?

                                                                       Page 29

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A213
       Case 19-50272-KBO    Doc 71-6      Filed 03/02/21   Page 31 of 76


1         A.    He's one of the attorneys for the plaintiff.
2         Q.    Okay.
3                       And what was the substance of that
4    discussion?
5         A.    I'm sorry.        You just broke up a little bit,
6    Michael.
7         Q.    What was the substance of the discussion with
8    Mr. Oppenheimer?
9         A.    It was -- it was just the time.
10        Q.    Okay.
11                      Did he share any documents with you?
12        A.    No.
13        Q.    Did you talk about the substance of -- of
14   Arden's claim, in this case, with Mr. Oppenheimer, or
15   anybody else at the Reid Collins firm?
16        A.    No.
17        Q.    All right.
18                      Let me -- let me direct your attention
19   to -- Exhibit 2 was the -- was the Master Sourcing
20   Agreement and it seems to have been executed in
21   November --
22        A.    The MSA, yes.
23        Q.    -- of 2013.
24                      Yeah.     And that -- I think we've
25   established it was executed sometime in November of

                                                                     Page 30

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A214
        Case 19-50272-KBO      Doc 71-6    Filed 03/02/21   Page 32 of 76


1    2013, correct?

2            A.   Yes.

3            Q.   When I ask a question, you've got to let me

4    finish it.      I know it's a little awkward with this video

5    system, and then I take pauses in between.

6            A.   Oh, I -- I apologize.

7            Q.   Yeah.     It's just easier for the court reporter

8    to write.

9            A.   Got you.

10           Q.   Was there a master services -- I'm sorry --

11   Master Sourcing Agreement in place prior to November of

12   2013?

13           A.   I have to say probably all of our customers.

14   It's sort of a standard operating procedure.

15           Q.   But you don't know for sure?

16           A.   I can't -- I can't say 100 percent one way or

17   the other.      Sorry.

18           Q.   All right.

19                        Were you doing business with The Limited --

20   Arden -- was Arden doing business with The Limited prior

21   to 2013?

22           A.   I hate to say it.        I'm not sure.       Might not

23   have.

24           Q.   Do you know if Arden was doing business with

25   The Limited, in any way, in let's say 2010?

                                                                       Page 31

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A215
       Case 19-50272-KBO      Doc 71-6   Filed 03/02/21   Page 33 of 76


1            A.   I'm -- I'm not sure.           Again, I -- I apologize.
2            Q.   Is there anything that you could refer to that
3    would refresh your recollection as to whether or not
4    Arden was doing business with The Limited on or before
5    December 20th of 2011?
6            A.   Yes.
7                         I can ask my salesperson.
8            Q.   Okay.
9                         And who would that be?
10           A.   Can you hold on one second?
11                        I'm sorry.     Renae Greg.
12                        MR. MCCUTCHEON:        Okay.     Let's go off the
13   record for a moment.
14                        THE WITNESS:      Yeah.
15                        MR. MCCUTCHEON:        Eric?
16                        THE WITNESS:      Yes.
17                        MR. MADDEN:      Yeah, that's fine.             That's
18   fine.
19                        MR. MCCUTCHEON:        Okay.
20                        MR. MADDEN:      Yeah.      We can go off the
21   record.      And I think Michael is asking if you could
22   check with her on that issue.
23                        THE WITNESS:      Yes, I'll do it right now.
24                        (A break was taken from 9:55 a.m. to
25   9:56 a.m.)

                                                                    Page 32

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A216
        Case 19-50272-KBO        Doc 71-6   Filed 03/02/21   Page 34 of 76


1                        THE CERTIFIED STENOGRAPHER:            We're back on

2    the record.

3           Q.   (BY MR. MCCUTCHEON)           Mr. Abrams, I asked you

4    before we went off the record if you knew when exactly

5    Arden first began doing business with The Limited.

6           A.   Yes.

7           Q.   And you went off the record to check with one

8    of your sales associates.

9           A.   Uh-huh.

10          Q.   Do you have the -- do you have the answer to

11   that question within a reasonable degree of certainty

12   now?

13          A.   Yes.

14          Q.   And when was that -- and when was that?

15          A.   Can you hear me, guys?

16          Q.   Yes, we can hear you now.

17          A.   2013.

18          Q.   Okay.

19                       So around about the time that the Master

20   Sourcing Agreement was executed?

21                       Yeah, Mr. Abrams?

22          A.   Yes, I'm sorry.

23          Q.   Can you hear me?

24                       Okay.    Okay.     Let me ask you the

25   following -- just -- just to be clear, Arden had not

                                                                        Page 33

                                  Veritext Legal Solutions
                                       800-336-4000
                                                       A217
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 35 of 76


1    done any business with The Limited whatsoever prior to

2    2013; is that right?

3         A.   Yes, we started in 2013.

4         Q.   Okay.

5                      From that point in 2013 forward, I think

6    you testified that you were doing business on a purchase

7    order and invoice basis; is that correct?

8         A.   Yes.

9         Q.   Okay.

10                     And -- and since you were doing business

11   with The Limited on an unsecured basis --

12        A.   Yes.

13        Q.   -- relying -- relying solely on those invoices,

14   did you have access to any of The Limited's financial

15   information to determine its ability to pay those

16   invoices as they came due?

17        A.   No.

18        Q.   Did you ever ask for any financial information

19   to determine The Limited's financial wherewithal in

20   order to do business with Arden?

21        A.   No.

22        Q.   Why not?

23        A.   Because at the time, especially source business

24   was very healthy across all of our customers, and the

25   action to sell Limited was sort of a feather in our cap.

                                                                    Page 34

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A218
        Case 19-50272-KBO    Doc 71-6    Filed 03/02/21   Page 36 of 76


1         Q.    And when you say "especially source business

2    was healthy," does that include The Limited?

3         A.    Yes.

4         Q.    And --

5         A.    To the best of my knowledge.

6         Q.    Yeah.     And -- and when you say "healthy," what

7    do you mean by that?

8         A.    That they were paying their bills on time.

9         Q.    Okay.

10                      And was that the case throughout 2013?

11        A.    Yes.

12        Q.    And was The Limited paying its bills on time

13   throughout 2014?

14        A.    Agreed to the agreed-upon times, yes.

15        Q.    And agreed-upon times were roughly every

16   30 days?

17                      You broke up there, Mr. Adams {sic}.              Were

18   the standard --

19        A.    Yeah, I'm sorry.

20        Q.    -- payment terms that the invoices were due

21   within 30 days of issuance?

22        A.    Forty-five to sixty days.

23        Q.    Okay.     And throughout 2013, The Limited paid

24   within that parameter; is that right?

25        A.    Yes.

                                                                     Page 35

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A219
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 37 of 76


1         Q.   Okay.     And is that -- did they also pay within

2    that parameter in 2014?

3         A.   Yes.

4         Q.   And did they pay within that parameter time

5    within 2015?

6         A.   Yes.

7         Q.   Okay.

8                      Now, in 2016, we've seen some invoices that

9    were not paid, correct?

10        A.   Correct.

11        Q.   Are those invoices that are attached to the

12   proof of claim, which is Exhibit -- sorry -- 4 in this

13   deposition.      Do those represent the only invoices, to

14   the best of your knowledge, that Arden was not -- did

15   not receive payment from The Limited Store throughout

16   its relationship with The Limited?

17        A.   Correct.

18        Q.   Okay.

19                     And so those invoices, I looked -- I looked

20   at the proof of claim closely, and those invoices span

21   between August and sometime in October of 2016.

22                     Does that make sense to you?

23        A.   Yes.

24        Q.   All right.

25                     And that is the sum total of Arden's claim

                                                                    Page 36

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A220
        Case 19-50272-KBO    Doc 71-6    Filed 03/02/21   Page 38 of 76


1    against the -- against The Limited in bankruptcy,

2    correct?

3         A.    Yes.

4         Q.    Is it then fair to say that any invoices that

5    were issued by Arden between 2013 and August of 2016

6    were actually paid on time by The Limited?

7         A.    Yes.

8         Q.    And were you ever concerned about the financial

9    wherewithal of The Limited and its ability to pay your

10   invoices prior to the summer of 2016?

11        A.    No.

12        Q.    And why was that?

13        A.    Again, they were pretty much paying to -- as

14   agreed to terms.

15        Q.    Okay.

16                      And you said earlier that The Limited was a

17   feather in Arden's cap.

18                      What did you mean by that?

19        A.    The Limited was a -- a great user of goods.

20   They could use good quantities, and they had -- had a

21   good name.

22        Q.    But was Arden proud to have them amongst their

23   customers?

24                      Mr. Abrams?

25                      MR. MARTIN:     He looks frozen.

                                                                     Page 37

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A221
           Case 19-50272-KBO   Doc 71-6    Filed 03/02/21     Page 39 of 76


1                         MR. MCCUTCHEON:        Yeah.

2                         THE CERTIFIED STENOGRAPHER:            Do we want to

3    go off the record until he logs back in or do --

4                         MR. MADDEN:     Yes.

5                         THE CERTIFIED STENOGRAPHER:            Okay.

6                         MR. MADDEN:     Let's do that if it's okay

7    with Michael.

8                         MR. MCCUTCHEON:        Yes, that's quite all

9    right.

10                        THE CERTIFIED STENOGRAPHER:            Okay.

11                        (A break was taken from 10:04 a.m. to

12   10:04 a.m.)

13                        THE WITNESS:     We're back.

14                        MR. MCCUTCHEON:        All right.      Can you hear

15   me?

16                        THE WITNESS:     Yes, now it's fine.

17                        MR. MCCUTCHEON:        Okay.      Could the court

18   reporter read back the -- I'm sorry -- the last

19   question, please?

20                        (Requested portion read back.)

21           Q.   (BY MR. MCCUTCHEON)         Do you understand the

22   question, Mr. Abrams?

23           A.   Yes.

24           Q.   Okay.

25           A.   Yes.     Also -- yes, also, he showed me the -- I

                                                                         Page 38

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A222
        Case 19-50272-KBO      Doc 71-6    Filed 03/02/21   Page 40 of 76


1    got the -- the salesperson did the actual thing.                   Our

2    first PO was on -- January 22nd.               Okay?    Did you catch

3    that?

4            Q.   No.     You said January 22nd --

5            A.   2014 was -- the first PO was issued from

6    Limited group to us.

7            Q.   Okay.     And so it's fair to say you weren't

8    doing any business with The Limited whatsoever in 2011,

9    correct?

10           A.   Correct.

11           Q.   And The Limited didn't owe you any money in

12   2011, correct?

13           A.   Correct.

14           Q.   Okay.

15                        About -- about how much in sales did Arden

16   do with The Limited in 2014, if you know?

17           A.   I would think it had to be less than

18   $1 million.

19           Q.   Okay.

20                        And as we stated earlier, those invoices

21   were fully paid, correct?

22           A.   Yes.

23           Q.   And in 2015, do you recall how much business

24   Arden did with The Limited?

25           A.   Again, it was less than $1 million.

                                                                       Page 39

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A223
        Case 19-50272-KBO       Doc 71-6   Filed 03/02/21   Page 41 of 76


1         Q.    Okay.

2                       And -- and those invoices would have been

3    paid in full in a timely fashion, correct?

4         A.    Yes.

5         Q.    Okay.

6                       And up and until about August of 2016, I

7    think, your testimony was that The Limited was paying

8    its bills to Arden in a timely fashion, correct?

9         A.    Yes.

10        Q.    Okay.

11                      Yeah.    Do you -- do you know if --

12   generally speaking if your sales were increasing from

13   2014 to 2016 on a year-over-year basis?

14        A.    Yes, they were increasing.

15        Q.    Okay.     And why was that?

16        A.    The designs we were generating must have been

17   selling.    So as they sold more, it sort of snowballed

18   into more business.

19        Q.    Okay.

20                      And -- and I wasn't clear in my question

21   earlier, but the -- but the sales that you -- that Arden

22   was making to The Limited --

23        A.    Yes.

24        Q.    -- between 2014 and 2016 were increasing,

25   correct?

                                                                       Page 40

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A224
        Case 19-50272-KBO      Doc 71-6    Filed 03/02/21      Page 42 of 76


1            A.   Yes.

2                         Not in a direct line, but, you know,

3    overall increasing, yes.

4            Q.   Okay.     Great.

5                         I'm going to ask you:             Do you -- and

6    hopefully, I can get through this quickly, Mr. Abrams.

7            A.   Yes.

8            Q.   Did you have any sense of The Limited business

9    going back to 2007?

10           A.   I just heard that it was very good.                 It was

11   very healthy.

12           Q.   Okay.

13                        Do you know anything whatsoever about my

14   client, Sun Capital's purchase of a 75 percent interest

15   in The Limited in 2007?

16           A.   No, I didn't.

17           Q.   Okay.

18                        You didn't become aware of that at the

19   time?

20           A.   No.

21           Q.   Okay.

22                        What was your general impression of The

23   Limited in 2007?

24           A.   I just thought they were a good company, and we

25   wanted to sell them.

                                                                          Page 41

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A225
        Case 19-50272-KBO     Doc 71-6    Filed 03/02/21      Page 43 of 76


1         Q.     Okay.

2                        What was your sense of -- of the, I think,

3    you called it specialty retail earlier of that industry

4    in general in 2007?        Was it strong?             Was it weak?

5    How --

6         A.     I think it was healthy.           I thought it was

7    healthy.

8         Q.     And -- and does the same go for 2008?

9         A.     Yes.

10        Q.     Okay.     Now --

11        A.     Except -- or at the end -- except for -- at the

12   end, it had a blip when the financial markets did a

13   nosedive.

14        Q.     Okay.     And then did that impact Arden's

15   business?

16        A.     Just for a second, really.                Not -- not

17   long-term.

18        Q.     Okay.     Do you have any recollection of -- of

19   what impact the great recession, I would call it; the

20   downturn in the economy had on The Limited --

21        A.     Okay.     I'm sorry, Michael.             You -- you just

22   froze out for a second.         I -- I missed what you said.

23        Q.     Do you have any recollection or impression of

24   what -- of how the great recession that began in '08 and

25   extended into '09, what that had on The Limited's

                                                                         Page 42

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A226
        Case 19-50272-KBO     Doc 71-6    Filed 03/02/21   Page 44 of 76


1    business?

2         A.     Here it goes.      I'm sorry, Michael.          It's

3    freezing.     It just froze and it just releases, so I

4    just --

5         Q.     Yeah.

6         A.     I didn't catch what you said.             I apologize.

7         Q.     All right.

8                        Do you have any recollection or -- or

9    impression in your mind as to the impact of the great

10   recession on The Limited's business?

11        A.     No.

12        Q.     Okay.

13                       Do you have any knowledge whatsoever of new

14   management coming into The Limited in 2007?

15        A.     No, I didn't.

16        Q.     All right.

17                       And -- and the same goes for the period

18   between 2007 when you started doing business with The

19   Limited in 2014, do you have -- I'm sorry -- 2014.

20                       Do you have any firsthand knowledge

21   whatsoever of how the company was run?

22        A.     No.

23        Q.     Do you have a general impression about whether

24   or not The Limited was operating successfully

25   between 2007 and 2014?

                                                                      Page 43

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A227
        Case 19-50272-KBO      Doc 71-6    Filed 03/02/21   Page 45 of 76


1            A.   I thought it was.        That's just my opinion.

2            Q.   Okay.

3                         And why do you say that?

4            A.   Because they were still buying a lot of goods

5    around the city of Providence, and people talked about

6    the health of companies, and no one ever mentioned

7    anything about them.         I have competitors who are

8    friends.

9            Q.   Okay.

10                        Was the impression that The Limited was

11   growing between 2007 and 2014?

12           A.   I think it was pretty flat.

13           Q.   Was there any impression with -- with you or as

14   you said with people that you know in the industry, the

15   specialty sales industry that The Limited was failing at

16   that time?

17           A.   Not that I recall.

18           Q.   Would you have been anxious to get into

19   business with a company that you knew was failing at the

20   time?

21           A.   I'm sorry, Michael.         It's starting to...

22           Q.   Do you have any knowledge of a second

23   transaction that occurred in 2010 by which my client Sun

24   Capital purchased a 25 percent interest and became the

25   whole owner of The Limited?

                                                                       Page 44

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A228
        Case 19-50272-KBO     Doc 71-6    Filed 03/02/21   Page 46 of 76


1         A.     No.

2         Q.     Okay.     You didn't read anything about that in

3    the trade press?

4         A.     Not that I recall, no.

5         Q.     Now, Mr. Madden asked you a question about a

6    dividend.

7                        Do you recall that?

8         A.     Yes.

9         Q.     Do you have any firsthand knowledge about the

10   dividend that was paid on December 20th, 2011, by The

11   Limited to a Sun Capital entity?

12        A.     No.

13        Q.     When was the first time you became aware of

14   that transaction?

15        A.     After the bankruptcy.

16        Q.     Okay.

17                       And when you say after the bankruptcy, you

18   mean after January, I think, it was 17th --

19        A.     Correct.

20        Q.     -- of 2017, correct?

21        A.     Correct.     It was --

22        Q.     And how did you -- how did you come to know

23   about that dividend after the bankruptcy?

24        A.     I was contacted by an attorney with -- I'm

25   sorry -- who contacted my attorney because we were -- he

                                                                      Page 45

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A229
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 47 of 76


1    was the guy of record and explained to him what happened

2    about the dividend.     I had never heard about it before.

3         Q.   All right.

4                   And it's your testimony that you were

5    not -- you had no ability to reach out to any employee

6    or officer of The Limited to inquire what -- in any way

7    about that dividend back in 2011; is that right?

8         A.   No, we weren't doing business then.

9         Q.   And to be clear, once you did start doing

10   business -- well, strike that.

11                  MR. MCCUTCHEON:         Let's go off the record

12   for just a couple of minutes, so I can look at my notes.

13                  MR. MADDEN:        Okay.     Okay.

14                  THE CERTIFIED STENOGRAPHER:             We're off the

15   record.

16                  (A break was taken from 10:15 a.m. to

17   10:17 a.m.)

18                  THE CERTIFIED STENOGRAPHER:             We're back on

19   the record.

20        Q.   (BY MR. MCCUTCHEON)        Mr. Abrams, who was your

21   main point of contact at The Limited?

22        A.   It would have been the buyer.             I did not talk

23   to them on a day-to-day basis.            That was the

24   salesperson's --

25        Q.   I'm not sure that came clear -- came through

                                                                    Page 46

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A230
        Case 19-50272-KBO     Doc 71-6       Filed 03/02/21   Page 48 of 76


1    clearly, Mr. Abrams.

2                        Can you repeat -- can you repeat your

3    answer?

4           A.   Yes.

5                        We would speak with the buyer.

6           Q.   And who was that?

7           A.   I would have to check with the salesperson.                  I

8    don't remember who it was at the time.

9           Q.   Okay.     Okay.

10                       Did you have any access to any of the

11   management at The Limited directly?

12          A.   Except for the product line, we would talk to

13   merchandise managers, things like that, but not in terms

14   of the financial people.             We didn't have any contact --

15   financial management.

16          Q.   And had you asked for any financial information

17   from The Limited at any time between 2014 and 2016, do

18   you know whether or not they would have provided it to

19   you?

20          A.   I don't know.

21          Q.   Okay.     When -- when you do business with other

22   customers, do you ever ask for financial information

23   from them to -- to assure Arden that they will be able

24   to get paid?

25          A.   I'm embarrassed to say no.

                                                                         Page 47

                                   Veritext Legal Solutions
                                        800-336-4000
                                                        A231
        Case 19-50272-KBO     Doc 71-6    Filed 03/02/21   Page 49 of 76


1           Q.   Okay.

2                        And why is that?

3           A.   Again, being a small industry that we are and

4    knowing competitors, I think I get more better -- I get

5    more accurate information from those people than I do

6    from -- than I would from the company.

7           Q.   And these are just some -- somewhat we call

8    sort of closing-out questions, okay?

9           A.   Sure.

10          Q.   I just have to ask these.            They may sound silly

11   to you, but --

12          A.   No, no, no.

13          Q.   Do -- do you or Arden have any interest in Sun

14   Capital Partners V?

15          A.   No.

16          Q.   And the same question for Sun Mod Fashions IV,

17   LLC?

18          A.   Nope.

19          Q.   Okay.

20                       Do you have any interest in any Sun Capital

21   portfolio company?

22          A.   No.

23          Q.   Okay.     Do you know if Arden has any interest

24   financially or otherwise in any of the Sun Capital

25   entities?

                                                                      Page 48

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A232
        Case 19-50272-KBO    Doc 71-6    Filed 03/02/21   Page 50 of 76


1         A.    They do not.     Arden does not.

2         Q.    Okay.   Are you aware of any instances of fraud

3    being perpetrated by anybody at The Limited?

4         A.    No.

5         Q.    Are you aware of any instances of fraud, as you

6    would define it, by anybody in -- within the Sun Capital

7    organization?

8         A.    No.

9         Q.    So if called to testify at a trial, you would

10   not offer any testimony related to your belief that a

11   fraud had been committed against you or Arden; is that

12   correct?

13        A.    I guess the answer is no.

14        Q.    All right.

15        A.    I mean, I -- I learned about the alleged --

16   alleged fraud after the fact, but I did not know

17   anything before.

18        Q.    Okay.   And what do you understand the alleged

19   fraud to be?

20        A.    That Sun Capital took a dividend, paid

21   themselves back using liquidity that was in -- in

22   Limited, which contributed to making them a little bit

23   more cash-strapped, and then the way things ended up,

24   who knows.

25        Q.    Okay.   And that -- that dividend occurred as

                                                                     Page 49

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A233
        Case 19-50272-KBO      Doc 71-6    Filed 03/02/21   Page 51 of 76


1    we've established in December of 2011, correct?

2            A.   Yes.

3            Q.   But we've also established that when you

4    started doing business with The Limited in 2014, you

5    were paid on time throughout your relationship until

6    about August of 2016; is that correct?

7            A.   Yes.

8                         MR. MCCUTCHEON:       I'm going to pass the

9    witness.      I don't think I have any more questions right

10   now.

11                             FURTHER EXAMINATION

12   BY MR. MADDEN:

13           Q.   Mr. Abrams, I have just a couple of follow-ups,

14   and we may be done.

15           A.   Okay.

16           Q.   I know you're busy.

17                        The first set of questions related to the

18   financial reporting that Michael asked you about.

19           A.   Yes.

20           Q.   I just want to make sure we're clear about

21   that.

22                        So Arden never received any financial

23   reporting from Limited Stores; is that right?

24           A.   Yes.

25           Q.   And Arden never requested any financial

                                                                       Page 50

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A234
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 52 of 76


1    reporting from Limited Stores, correct?

2         A.   Yes.

3         Q.   And I think you gave me three reasons for that,

4    and let me make sure I summarize these accurately.

5                      One reason that Arden never requested

6    financial reporting is because that's not something

7    Arden normally does with its customers; is that right?

8         A.   Yes.

9         Q.   Another reason is Arden had been paid timely by

10   Limited Stores all the way up until about August 2016?

11        A.   Yes.

12        Q.   And then the third reason I heard you give as

13   to why Arden never requested any financial reporting

14   from any Limited Stores was that word in the industry

15   was, at least by all outward appearances, Limited Stores

16   was in good shape; is that right?

17        A.   Yes.

18        Q.   Okay.

19                     You were also asked about, well, what would

20   have happened if you had asked for financial reporting

21   from Limited Stores, and I think you said you didn't

22   know if you would have received that reporting, right?

23        A.   Yes.

24        Q.   Okay.

25                     Are you aware of anything in a -- in a

                                                                    Page 51

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A235
        Case 19-50272-KBO      Doc 71-6    Filed 03/02/21   Page 53 of 76


1    written contract or -- or otherwise that would give

2    Arden a right to receive financial reporting from

3    Limited Stores?

4            A.   No.

5            Q.   Okay.

6                         Was Limited Stores a significant customer

7    for Arden?

8            A.   Yes.

9                         They were one -- they were in our Top 10.

10           Q.   Okay.

11                        And when Limited Stores filed bankruptcy,

12   they owed Arden over $360,000, right?

13           A.   Correct.

14           Q.   What effect did The Limited Stores bankruptcy

15   have on Arden?

16           A.   It hurts.     It set us back financially.            We had

17   to dip into retained earnings to pay some bills, and it

18   wasn't good.

19           Q.   How long did it take Arden to recover from

20   that?

21           A.   About six months to a year.

22           Q.   And you said that Arden eventually learned

23   about this $42 million dividend after Limited Stores had

24   filed bankruptcy, right?

25           A.   Yes.

                                                                       Page 52

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A236
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 54 of 76


1         Q.   What was your reaction to that?

2         A.   Not good.

3         Q.   What do you mean?

4         A.   The fact that they -- again, I'm not saying I

5    know everything, but it seems like it's sort of these

6    MOs of some of these hedge fund kind of people that they

7    go in, they buy a store, and that they take the cash out

8    at certain times to pay themselves back.              And when

9    business is going good, it's fine.             But as business

10   starts to contract or -- or whatever happens, I don't

11   know, it hurts.

12        Q.   And that kind of MO, as you described it hurts

13   companies like Arden?

14        A.   Yes, it does.

15                   MR. MADDEN:       Okay.     I'll pass the witness.

16                          FURTHER EXAMINATION

17   BY MR. MCCUTCHEON:

18        Q.   Mr. Abrams, do you know one way or another if

19   you had asked for financial information from The

20   Limited, they would have provided it to you?

21        A.   No, I don't.

22        Q.   You don't know?

23        A.   No.

24        Q.   So they may have provided it to you had you

25   asked?

                                                                    Page 53

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A237
        Case 19-50272-KBO    Doc 71-6    Filed 03/02/21   Page 55 of 76


1         A.    Might have.

2         Q.    Okay.

3                       Do you know anything in particular about

4    the Sun Capital entities, as you said, MO in terms of

5    taking cash out of companies that -- that they owe?                  Do

6    you have -- do you have firsthand knowledge of that?

7         A.    No.

8                       But I've -- not just necessarily Sun

9    Capital, but I've read of other companies.

10        Q.    So is it fair to say that your opinion is -- is

11   about private equity or as you said hedge funds, is

12   based on generalities about what you know or believed

13   generally about that industry?

14        A.    Yeah.     I mean -- I also think they do good

15   things, too.       I'm not saying this is -- they just go

16   into, you know, crap or burn and -- and just loot but...

17        Q.    Okay.

18                      Are you going to offer any testimony about

19   your experience with other Sun Capital transactions

20   besides the one -- the dividend at issue in this case?

21        A.    I don't know of any other Sun Capital

22   transactions, to be honest with you.

23        Q.    So your answer is "no" you won't be able to

24   offer --

25        A.    No.

                                                                     Page 54

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A238
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 56 of 76


1         Q.     -- any testimony?

2         A.     No.

3                      MR. MCCUTCHEON:       I don't have anything

4    else, Eric.

5                      MR. MADDEN:     Okay.     Mr. Abrams, we thank

6    you for your time today.

7                      THE WITNESS:     Thank you, guys.

8                      THE CERTIFIED STENOGRAPHER:          Before --

9    before the attorneys log out, I just have some

10   housekeeping matters.      Since this is Federal, are there

11   any other stipulations you, guys, want to put on the

12   record?

13                     MR. MADDEN:     Nope.     I don't have any,

14   Michael?

15                     MR. MCCUTCHEON:       I didn't understand the

16   question.     I'm sorry, Ms. Guerra.

17                     THE CERTIFIED STENOGRAPHER:          Since this is

18   Federal, the Federal rules require me to ask:               Are there

19   any other stipulations you want to put on the record?

20   So I'm just asking both parties, are there anything else

21   they want to stipulate to?

22                     MR. MCCUTCHEON:       No, no.

23                     MR. MADDEN:     No.

24                     THE CERTIFIED STENOGRAPHER.          Okay.

25                     And, Michael McCutcheon, did you want to

                                                                    Page 55

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A239
        Case 19-50272-KBO   Doc 71-6    Filed 03/02/21     Page 57 of 76


1    purchase a copy of the transcript?

2                   MR. MCCUTCHEON:         Eric, are you going to get

3    one?

4                   MR. MADDEN:        I am.

5                   MR. MCCUTCHEON:         Yes, please.

6                   THE CERTIFIED STENOGRAPHER:               Okay.

7                   And, Michael, can you tell me the parties

8    that you represent?

9                   MR. MCCUTCHEON:         Yes.        They are all of the

10   defendants.   So Sun Capital Partners V, LP.

11                  THE CERTIFIED STENOGRAPHER:               Uh-huh.

12                  MR. MCCUTCHEON:         V being a Roman Numeral.

13                  THE CERTIFIED STENOGRAPHER:               Okay.

14                  MR. MCCUTCHEON:         Sun MOD, two different

15   words --

16                  THE CERTIFIED STENOGRAPHER:               Okay.

17                  MR. MCCUTCHEON:         -- Fashions IV, LLC.

18                  THE CERTIFIED STENOGRAPHER:               Can I stop

19   you?   Are they on the notice?

20                  MR. MCCUTCHEON:         I believe they are.

21                  THE CERTIFIED STENOGRAPHER:               Okay.     So you

22   don't have to go through all of them.

23                  Okay.    Thank you, guys.             That's it.

24                  (Proceedings concluded at 10:28 a.m.)

25

                                                                      Page 56

                             Veritext Legal Solutions
                                  800-336-4000
                                                   A240
        Case 19-50272-KBO    Doc 71-6    Filed 03/02/21   Page 58 of 76


1                           CHANGES AND SIGNATURE

2              WITNESS NAME:        STEVEN MICHAEL ABRAMS

3              DATE OF DEPOSITION: January 28, 2021

4

5           PAGE       LINE                 CHANGE              REASON

6    ________________________________________________________

7    ________________________________________________________

8    ________________________________________________________

9    ________________________________________________________

10   ________________________________________________________

11   ________________________________________________________

12   ________________________________________________________

13   ________________________________________________________

14   ________________________________________________________

15   ________________________________________________________

16   ________________________________________________________

17   ________________________________________________________

18   ________________________________________________________

19   ________________________________________________________

20   ________________________________________________________

21   ________________________________________________________

22   ________________________________________________________

23   ________________________________________________________

24   ________________________________________________________

25   ________________________________________________________

                                                                     Page 57

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A241
        Case 19-50272-KBO    Doc 71-6    Filed 03/02/21   Page 59 of 76


1              I, STEVEN MICHAEL ABRAMS, have read the
2    foregoing deposition and hereby affix my signature that
3    same is true and correct, except as noted above.
4
5                           ______________________________
                            STEVEN MICHAEL ABRAMS
6
7
8
9    THE STATE OF_____________           )
10   COUNTY OF _______________           )
11             Before me, ____________________________, on
12   this day personally appeared STEVEN MICHAEL ABRAMS,
13   known to me (or proved to me under oath or through
14   ______________________) (description of identity card or
15   other document) to be the person whose name is
16   subscribed to the foregoing instrument and acknowledged
17   to me that they executed the same for the purposes and
18   consideration therein expressed.
19             Given under my hand and seal of office this
20   ____ day of _____________________, 2021.
21
22
23
                            _________________________________
24                          NOTARY PUBLIC IN AND FOR
                            THE STATE OF _____________________
25                          Commission Expires: ______________

                                                                     Page 58

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A242
       Case 19-50272-KBO   Doc 71-6   Filed 03/02/21   Page 60 of 76


1                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE
2
       In re:                              )
3                                          )   Chapter 11
       LSC WIND DOWN, LLC, et al           )
4                                          )   Case No. 17-10124 (KBO)
          Debtors                          )
5      _________________________           )   (Jointly Administered)
                                           )
6      UMB BANK, N.A., as Plan             )
       Trustee of The Limited              )
7      Creditors Liquidating               )   Adversary Proceeding
       Trust                               )   No. 19-50272 (KBO)
8                                          )
            Plaintiff,                     )
9                                          )
       v.                                  )
10                                         )
       SUN CAPITAL PARTNERS V,             )
11     LP,                                 )
       SUN MOD FASHIONS IV, LLC,           )
12     SUN MOD FASHIONS V, LLC,            )
       AND                                 )
13     H.I.G. SUN PARTNERS, LLC            )
                                           )
14          Defendants.                    )
15
16
17                   REPORTER'S CERTIFICATION
               DEPOSITION OF STEVEN MICHAEL ABRAMS
18                       January 28, 2021
19             That the deposition transcript was delivered
20   to Mr. Eric D. Madden.
21             That a copy of this certificate was served on
22   all parties and/or the witness shown herein on
23   ________________.
24             I further certify that pursuant to FRCP
25   Rule 30(f)(1) that the signature of the deponent:

                                                                 Page 59

                            Veritext Legal Solutions
                                 800-336-4000
                                                 A243
        Case 19-50272-KBO   Doc 71-6   Filed 03/02/21   Page 61 of 76


1                 ____ was requested by the deponent or a party
2    before the completion of the deposition and that
3    signature is to be before any notary public and returned
4    within 30 days from date of receipt of the transcript.
5                 If returned, the attached Changes and
6    Signature Page contains any changes and the reasons
7    therefore:
8                 ____ was not requested by the deponent or a
9    party before the completion of the deposition.
10                I certify that I am neither counsel for,
11   related to, nor employed by any of the parties or
12   attorneys in the action in which this proceeding was
13   taken, and further that I am not financially or
14   otherwise interested in the outcome of the action.
15                Certified to by me this 4th day of February,
16   2021.
17
18
19
20
21                             <%12604,Signature%>
                               ABIGAIL GUERRA, Texas CSR 9059
22                             Expiration Date:          12/31/22
                               VERITEXT LEGAL SOLUTIONS
23                             Firm Registration No. 571
                               300 Throckmorton Street
24                             Suite 1600
                               Fort Worth, Texas 76102
25                             Phone:       (817) 336-3042

                                                                   Page 60

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A244
        Case 19-50272-KBO   Doc 71-6   Filed 03/02/21   Page 62 of 76


1    COUNTY OF ________        )
     STATE OF TEXAS            )
2
3              I hereby certify that the witness was notified
4    on_____________________, that the witness has 30 days or
5    (______days per agreement of counsel) after being
6    notified by the officer that the transcript is available
7    for review by the witness and if there are changes in
8    the form or substance to be made, then the witness shall
9    sign a statement reciting such changes and the reasons
10   given by the witness for making them;
11        That the witness' signature was/was not returned as
12   of ____________________________.
13             Subscribed and sworn to on this, the ______
14   day of _____________, 2021.
15
16
17
18
19                             <%12604,Signature%>
                               ABIGAIL GUERRA, Texas CSR 9059
20                             Expiration Date:          12/31/22
                               VERITEXT LEGAL SOLUTIONS
21                             Firm Registration No. 571
                               300 Throckmorton Street
22                             Suite 1600
                               Fort Worth, Texas 76102
23                             Phone:       (817) 336-3042
24
25

                                                                   Page 61

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A245
        Case 19-50272-KBO   Doc 71-6   Filed 03/02/21   Page 63 of 76


1    Michael.mccutcheon@bakermckenzie.com

2                              February 4, 2021

3    RE: UMB Bank, N.A., Et Al. v. Sun Capital Partnerships V, Et Al.

4    DEPOSITION OF: Steven Michael Abrams (# 4411772)

5         The above-referenced witness transcript is

6    available for read and sign.

7         Within the applicable timeframe, the witness

8    should read the testimony to verify its accuracy. If

9    there are any changes, the witness should note those

10   on the attached Errata Sheet.

11        The witness should sign and notarize the

12   attached Errata pages and return to Veritext at

13   errata-tx@veritext.com.

14        According to applicable rules or agreements, if

15   the witness fails to do so within the time allotted,

16   a certified copy of the transcript may be used as if

17   signed.

18                               Yours,

19                               Veritext Legal Solutions

20

21

22

23

24

25

                                                                    Page 62

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A246
         Case 19-50272-KBO     Doc 71-6   Filed 03/02/21   Page 64 of 76

[& - adversary]

          &            2007 41:9,15,23        312 3:13                       9
 & 3:4                   42:4 43:14,18,25     336-3042 60:25       9059 60:21 61:19
                         44:11                  61:23              9:22 2:5
           0
                       2008 42:8              360,000 52:12        9:55 32:24
 08 42:24              2010 31:25 44:23       361,000 22:5         9:56 32:25
 09 42:25              2011 23:24 32:5        361,386 20:21 22:5
                                                                             a
           1             39:8,12 45:10          22:11
                         46:7 50:1                     4           a.m. 2:5,5 32:24
 1 1:21 4:14 7:1,3
                       2013 15:17,24                                 32:25 38:11,12
   7:22 8:6,25 20:13                          4 4:17 18:4,6,8,13
                         30:23 31:1,12,21                            46:16,17 56:24
   21:7 22:17,19                                18:18 19:8 29:7
                         33:17 34:2,3,5                            abigail 2:6 60:21
   23:12 39:18,25                               36:12 62:2
                         35:10,23 37:5                               61:19
   59:25                                      42 24:16,25 27:6
                       2014 35:13 36:2                             ability 34:15 37:9
 10 52:9                                        52:23
                         39:5,16 40:13,24                            46:5
 100 31:16                                    42,158,299.47
                         43:19,19,25 44:11                         able 7:12,15 47:23
 10:04 38:11,12                                 23:22
                         47:17 50:4                                  54:23
 10:15 46:16                                  420-8900 3:6
                       2015 36:5 39:23                             abrams 1:19 2:1
 10:17 46:17                                  4200 3:5
                       2016 23:16 24:5,15                            4:3 5:4,5 18:7
 10:28 56:24                                  4411772 62:4
                         25:7,12,17 36:8,21                          27:16,20 33:3,21
 10:38 2:5                                    4th 60:15
                         37:5,10 40:6,13,24                          37:24 38:22 41:6
 11 1:3 4:15 59:3                                      5
                         47:17 50:6 51:10                            46:20 47:1 50:13
 12/31/22 60:22
                       2017 17:14 22:9        5 4:4                  53:18 55:5 57:2
   61:20
                         23:12 45:20          50 4:6                 58:1,5,12 59:17
 12604 60:21 61:19
                       2021 1:20 2:4 57:3     5000 3:12              62:4
 14 4:16
                         58:20 59:18 60:16    53 4:7               access 26:6,9,22
 16 24:5
                         61:14 62:2           57 4:8                 26:25 34:14 47:10
 1600 60:24 61:22
                       20th 32:5 45:10        571 60:23 61:21      account 23:23
 1601 3:5
                       214 3:6                59 4:9               accuracy 62:8
 17 22:9 23:16 24:5
                       21st 15:17                      6           accurate 48:5
   25:7,12,17
                       22nd 39:2,4                                 accurately 51:4
 17-10124 1:4 59:4                            60601 3:12
                       25 44:24                                    acknowledged
 17th 23:12 24:14                                      7
                       27 4:5                                        58:16
   45:18
                       28 1:20 57:3 59:18     7 4:14               action 34:25 60:12
 18 4:17
                       28th 2:4               75 41:14               60:14
 19-50272 1:7 59:7
                                              75201 3:6            actual 39:1
           2                    3
                                              76102 60:24 61:22    adams 35:17
 2 4:15 11:8,9 12:4    3 4:16 14:11,13,15                          additional 28:9
                                                       8
   12:5,6,9 16:1,4       14:16 21:17                               administered 1:5
                       30 10:14 35:16,21      817 60:25 61:23
   19:20 28:23,23,24                                                 59:5
                         59:25 60:4 61:4      83 9:25
   30:19                                                           adversary 1:7
                       300 3:11 60:23         861-8000 3:13
 20 10:10 23:24                                                      59:7
                         61:21

                                                                                Page 1
                                 Veritext Legal Solutions
                                      800-336-4000 A247
         Case 19-50272-KBO     Doc 71-6   Filed 03/02/21   Page 65 of 76

[affix - capital]

 affix 58:2              15:6 16:21,23        authorized 19:25      better 48:4
 ago 5:6 14:5            17:1,18,21,25        available 61:6        bills 35:8,12 40:8
 agreed 35:14,14         19:14,17 21:14         62:6                  52:17
   35:15 37:14           22:10,13 23:5        aware 17:11 41:18     bit 30:5 49:22
 agreement 4:15          24:3,15,18,21,24       45:13 49:2,5        blank 18:12,13
   11:3,4 12:15          25:7,12,17,22,25       51:25               blip 42:12
   13:23 14:3 16:9       26:6,9,22,25 27:5    awkward 31:4          board 26:10,12,14
   28:16,21 30:20        27:11,11 31:20,20              b           bottom 8:3 20:13
   31:11 33:20 61:5      31:24 32:4 33:5                              21:6
                                              back 12:1 15:18
 agreements 62:14        33:25 34:20 36:14                          break 32:24 38:11
                                                16:1,3 18:15
 ahead 11:25             37:5,22 39:15,24                             46:16
                                                22:16 33:1 38:3
 al 1:3 59:3 62:3,3      40:8,21 47:23                              briefly 28:1
                                                38:13,18,20 41:9
 alleged 49:15,16        48:13,23 49:1,11                           bring 16:3
                                                46:7,18 49:21
   49:18                 50:22,25 51:5,7,9                          broke 30:5 35:17
                                                52:16 53:8
 allotted 62:15          51:13 52:2,7,12,15                         buell 13:16
                                              baker 3:11
 amount 20:5,12,21       52:19,22 53:13                             bunch 21:16
                                              bakermckenzie....
   20:25 24:19,22      arden's 8:21 9:11                            burn 54:16
                                                3:13,14 62:1
 amounts 17:18,20        10:7,20 20:1,25                            business 10:2
                                              bank 1:6 5:9 26:7
   18:1                  22:3 30:14 36:25                             31:19,20,24 32:4
                                                59:6 62:3
 answer 6:13,18          37:17 42:14                                  33:5 34:1,6,10,20
                                              bankruptcy 1:1
   33:10 47:3 49:13    asked 33:3 45:5                                34:23 35:1 39:8
                                                17:12,14,17 18:1
   54:23                 47:16 50:18 51:19                            39:23 40:18 41:8
                                                19:13,15 22:10
 anthony 13:4            51:20 53:19,25                               42:15 43:1,10,18
                                                29:6 37:1 45:15
 anthropologie         asking 24:3 32:21                              44:19 46:8,10
                                                45:17,23 52:11,14
   10:9                  55:20                                        47:21 50:4 53:9,9
                                                52:24 59:1
 anxious 44:18         asks 21:7                                    busy 50:16
                                              based 54:12
 anybody 30:15         associates 33:8                              buy 10:4 53:7
                                              basically 16:11
   49:3,6              assure 47:23                                 buyer 46:22 47:5
                                                19:12
 apologize 11:24       attached 2:10                                buying 44:4
                                              basis 21:8 22:2
   31:6 32:1 43:6        21:16 36:11 60:5                                    c
                                                34:7,11 40:13
 apparel 12:15           62:10,12
                                                46:23               c 3:1,10
 appearances           attendees 2:8
                                              bear 11:15,15         call 42:19 48:7
   51:15               attention 30:18
                                              began 33:5 42:24      called 42:3 49:9
 appeared 2:8          attorney 19:18
                                              behalf 5:19 20:1      calls 26:19
   58:12                 28:1 29:16 45:24
                                              belief 49:10          canceled 17:23
 appears 14:18           45:25
                                              believe 15:7,11       cap 34:25 37:17
 applicable 62:7,14    attorneys 30:1
                                                56:20               capital 1:10 23:24
 arden 5:19,22 8:15      55:9 60:12
                                              believed 54:12          24:16,19 25:9,14
   9:21 10:11,16       august 36:21 37:5
                                              best 13:19 20:4,8       28:1 44:24 45:11
   11:2 12:19,25         40:6 50:6 51:10
                                                21:1,11,23 35:5       48:14,20,24 49:6
   13:3,24 14:2 15:2
                                                36:14                 49:20 54:4,9,19,21

                                                                                 Page 2
                                 Veritext Legal Solutions
                                      800-336-4000 A248
        Case 19-50272-KBO      Doc 71-6      Filed 03/02/21   Page 66 of 76

[capital - determine]

   56:10 59:10 62:3     clear 24:10 33:25      contacted 45:24        date 14:5,9 15:16
 capital's 41:14          40:20 46:9,25          45:25                  23:8,11 57:3 60:4
 card 58:14               50:20                contains 16:7 60:6       60:22 61:20
 case 1:4 8:12          clearly 47:1           contract 11:2          day 2:4 46:23,23
   19:15 29:19 30:14    click 7:21,22 12:4       12:19,25 52:1          58:12,20 60:15
   35:10 54:20 59:4     clicked 7:19 12:9        53:10                  61:14
 cash 49:23 53:7          18:12                contributed 49:22      days 35:16,21,22
   54:5                 client 41:14 44:23     copy 56:1 59:21          60:4 61:4,5
 catch 39:2 43:6        close 24:25              62:16                debtors 1:4 59:4
 cause 2:4              closely 36:20          correct 5:7 8:23       december 23:24
 ceo 13:6               closing 48:8             15:25 17:3,12,21       32:5 45:10 50:1
 certain 53:8           colleague 6:12           20:4,5,8 21:3,11     defendants 1:14
 certainty 33:11        collins 3:4 29:21        21:22 22:11 31:1       3:9 56:10 59:14
 certificate 4:9          30:15                  34:7 36:9,10,17      define 49:6
   59:21                come 12:6,7 14:14        37:2 39:9,10,12,13   defined 23:12,20
 certification 59:17      16:4 18:10,11          39:21 40:3,8,25      definitely 20:5
 certified 33:1 38:2      22:18 45:22            45:19,20,21 49:12    definitions 24:9
   38:5,10 46:14,18     coming 7:13 16:6         50:1,6 51:1 52:13    degree 33:11
   55:8,17,24 56:6,11     18:11,22 43:14         58:3                 delaware 1:1 59:1
   56:13,16,18,21       commission 58:25       costume 9:25           delivered 59:19
   60:15 62:16          committed 49:11          10:17                depending 16:12
 certify 59:24          communications         counsel 60:10 61:5     deponent 59:25
   60:10 61:3             26:23                country 10:18            60:1,8
 cfo 13:17              companies 44:6         county 58:10 61:1      deposed 6:2
 change 57:5              53:13 54:5,9         couple 28:10           deposition 1:18
 changes 4:8 57:1       company 5:20             46:12 50:13            2:1 6:17 7:2 8:11
   60:5,6 61:7,9 62:9     9:23 41:24 43:21     court 1:1 6:21           28:14 29:2,9,15,19
 chapter 1:3 59:3         44:19 48:6,21          31:7 38:17 59:1        29:22 36:13 57:3
 charger 11:11          competitors 44:7       crap 54:16               58:2 59:17,19
 check 32:22 33:7         48:4                 creditors 1:7 5:10       60:2,9 62:4
   47:7                 complaint 29:18          59:7                 described 10:16
 chicago 3:12           complete 6:22          csr 2:6 60:21            53:12
 chico's 10:8           completion 60:2,9        61:19                description 4:13
 city 44:5              concerned 37:8         customer 52:6            58:14
 civil 2:9              concluded 56:24        customers 10:7,18      design 10:2
 claim 4:17 17:25       consent 26:16            10:20 31:13 34:24    designated 8:22
   19:5,14,17 20:3,16   consideration            37:23 47:22 51:7       9:11
   20:25 21:8,17          58:18                          d            designs 40:16
   22:3,5,13 29:6       contact 46:21                                 determine 34:15
                                               d 3:3 59:20
   30:14 36:12,20,25      47:14                                         34:19
                                               dallas 3:6


                                                                                   Page 3
                                 Veritext Legal Solutions
                                      800-336-4000 A249
        Case 19-50272-KBO         Doc 71-6      Filed 03/02/21   Page 67 of 76

[different - following]

 different 56:14          earnings 52:17          executed 15:20         feather 34:25
 digits 22:7              easier 31:7               30:20,25 33:20          37:17
 dip 52:17                east 3:11                 58:17                february 60:15
 direct 5:1 30:18         economy 42:20           exhibit 4:14,15,16        62:2
   41:2                   effect 52:14              4:17 7:1,3,16,22     federal 2:9 55:10
 directly 47:11           either 25:5               8:2,6,25,25 9:4         55:18,18
 discovered 23:6,6        elm 3:5                   11:8,9 12:4,5,6,9    fi 18:17
   24:3,4,15,18,21,24     emadden 3:7               14:8,11,13,15,16     file 17:25 18:18
   25:8,13,18,23,25       email 3:7,13 4:16         16:1,4 18:4,6,8,13      19:17,25
   26:1                     14:17,18 15:5,16        18:18 19:8 22:17     filed 17:11,14,17
 discussed 24:5             15:19                   22:19,22 23:12          19:14 22:10 29:19
 discussion 30:4,7        emails 26:23              28:21 29:7 30:19        52:11,24
 distribution 25:6        embarrassed               36:12                files 18:19
   25:8,13,18,24 26:2       47:25                 exhibits 4:12 7:13     filing 19:13
   27:7                   employed 60:11            7:18,23 11:8 12:2    financial 34:14,18
 distributions 27:3       employee 46:5             14:12 18:5 22:16        34:19 37:8 42:12
 district 1:1 59:1        employees 10:13         existence 23:7            47:14,15,16,22
 dive 9:19                ended 49:23               24:4                    50:18,22,25 51:6
 dividend 25:5,9,14       entities 48:25 54:4     experience 54:19          51:13,20 52:2
   25:19,24 26:1          entity 24:19 25:14      expiration 60:22          53:19
   27:6 45:6,10,23          45:11                   61:20                financially 48:24
   46:2,7 49:20,25        equity 54:11            expires 58:25             52:16 60:13
   52:23 54:20            eric 3:3 5:5 7:14       explained 46:1         fine 32:17,18
 dividends 27:1             32:15 55:4 56:2       express 10:8              38:16 53:9
 document 8:8,18            59:20                 expressed 58:18        finish 31:4
   12:17,23 19:7          errata 62:10,12,13      extended 42:25         firm 29:22 30:15
   20:8 29:1 58:15        especially 6:16                   f               60:23 61:21
 documents 25:4             34:23 35:1                                   first 9:19 19:3
                                                  f 59:25
   28:5 29:14 30:11       established 30:25                                 33:5 39:2,5 45:13
                                                  fact 49:16 53:4
 doing 31:19,20,24          50:1,3                                          50:17
                                                  facts 23:5
   32:4 33:5 34:6,10      et 1:3 59:3 62:3,3                             firsthand 43:20
                                                  failing 44:15,19
   39:8 43:18 46:8,9      eventually 52:22                                  45:9 54:6
                                                  fails 62:15
   50:4                   exactly 14:6 15:8                              five 5:25 35:22
                                                  fair 10:18 37:4
 download 7:21              33:4                                         flat 44:12
                                                    39:7 54:10
 downturn 42:20           examination 4:4,5                              folder 7:18,23
                                                  familiar 13:7,21
 due 34:16 35:20            4:6,7 5:1 27:18                                 12:2 14:12 18:5
                                                    16:17
 duly 2:3                   50:11 53:16                                     18:15 22:16
                                                  fashion 40:3,8
           e              example 16:21                                  follow 21:18 28:4
                                                  fashions 1:11,12
                          excellent 27:24                                   50:13
 e 3:1,1                                            48:16 56:17 59:11
                          excuse 11:10                                   following 33:25
 earlier 37:16                                      59:12
   39:20 40:21 42:3

                                                                                      Page 4
                                   Veritext Legal Solutions
                                        800-336-4000 A250
        Case 19-50272-KBO       Doc 71-6   Filed 03/02/21   Page 68 of 76

[foregoing - january]

 foregoing 58:2,16      god 14:4              hear 11:18,19          industry 42:3
 form 29:6 61:8         goes 12:7 18:24          12:22 27:22 33:15     44:14,15 48:3
 fort 60:24 61:22         43:2,17                33:16,23 38:14        51:14 54:13
 forty 35:22            going 11:11 14:6      heard 41:10 46:2       information 20:3
 forward 34:5             28:4 41:5,9 50:8       51:12                 20:7 26:25 34:15
 fourth 8:25 22:22        53:9 54:18 56:2     heart 24:12              34:18 47:16,22
 fraud 49:2,5,11,16     good 37:20,21         hedge 53:6 54:11         48:5 53:19
   49:19                  41:10,24 51:16      held 5:24 23:23        inquire 46:6
 fraudulent 23:7          52:18 53:2,9        hello 11:17 12:21      instance 2:2
   24:4                   54:14               hereto 2:10            instances 49:2,5
 frcp 59:24             goods 16:23 17:2      hold 32:10             instrument 58:16
 freezing 43:3            17:23 21:8,14       honest 16:15           interest 41:14
 friends 44:8             37:19 44:4             54:22                 44:24 48:13,20,23
 froze 42:22 43:3       grandfather 10:2      hook 11:16             interested 60:14
 frozen 37:25           great 37:19 41:4      hopefully 10:3         internal 25:4
 full 5:3 40:3            42:19,24 43:9          41:6                interruption 7:7
 fully 15:20 39:21      greg 32:11            host 3:16              introduce 18:18
 fund 53:6              ground 6:9            housekeeping             18:20
 funds 54:11            group 26:17,20,23        55:10               introduced 28:22
 further 27:18            39:6                huh 8:7 9:22 13:14     invoice 17:1,5 34:7
   50:11 53:16 59:24    growing 44:11            14:10 19:21 20:14   invoiced 17:24
   60:13                guerra 2:6 55:16         33:9 56:11          invoices 17:21
           g              60:21 61:19         hurts 52:16 53:11        21:16,21,22,25
                        guess 14:20 15:13        53:12                 22:2 28:18 34:13
 gears 23:1
                          16:11,12 49:13                 i             34:16 35:20 36:8
 general 41:22 42:4
                        guy 46:1                                       36:11,13,19,20
   43:23                                      identity 58:14
                        guys 7:21 11:10,15                             37:4,10 39:20
 generalities 54:12                           illinois 3:12
                          11:18 33:15 55:7                             40:2
 generally 6:8                                impact 42:14,19
                          55:11 56:23                                island 10:12
   16:16 17:7 40:12                              43:9
                                  h                                  issuance 35:21
   54:13                                      important 6:17
                                                                     issue 16:20 17:1
 generating 40:16       h.i.g. 1:13 59:13     importer 10:1
                                                                       32:22 54:20
 generations 10:1       hand 58:19            impression 41:22
                                                                     issued 8:15 37:5
 give 6:13 7:5 11:13    hang 7:20 12:5,6         42:23 43:9,23
                                                                       39:5
   51:12 52:1             16:3 18:11 22:18       44:10,13
                                                                     iv 1:11 48:16
 given 58:19 61:10      happened 46:1         include 35:2
                                                                       56:17 59:11
 giving 29:22             51:20               increasing 40:12
 go 11:11,22,24         happens 53:10            40:14,24 41:3                 j
   12:1,5 16:1 18:15    hate 31:22            index 4:1              january 1:20 2:4
   22:16 32:12,20       health 44:6           indicates 20:19          17:14 22:9 23:12
   38:3 42:8 46:11      healthy 34:24 35:2       21:6                  23:16 24:5,14
   53:7 54:15 56:22       35:6 41:11 42:6,7                            25:7,12,17 39:2,4

                                                                                 Page 5
                                 Veritext Legal Solutions
                                      800-336-4000 A251
        Case 19-50272-KBO      Doc 71-6    Filed 03/02/21   Page 69 of 76

[january - meet]

   45:18 57:3 59:18    lehrman 3:10 6:12         23:23 48:17 56:17   management
 jewelry 5:20 8:16     leo 3:4 7:15 11:7         59:3,11,12,13        43:14 47:11,15
   9:25 10:2,17,17        18:4 29:23           llp 3:4,11            managers 47:13
 john 13:16            limited 1:6 5:10,15     loading 18:18         manufacturer
 johnston 10:12           10:21,23,24 11:3     located 10:11          10:1
 jointly 1:5 59:5         12:20 13:1,15,17     locations 2:8         manufacturing
           k              13:24 15:6,12        log 55:9               5:20
                          16:10,17,20,24       logs 38:3             marino 13:4
 kbo 1:4,7 59:4,7
                          17:2,4,11,17,25      long 5:24 42:17       marino's 13:7
 kind 9:23 19:3
                          19:12,15 21:14         52:19               mark 7:1
   53:6,12
                          22:3,9 23:23         longer 18:19          marked 7:3,13,18
 knew 27:8 33:4
                          24:15,18,21,24       look 11:6 14:8         7:23 11:8,9 12:2
   44:19
                          25:4,8,13,18 26:6      22:17 46:12          14:11,13 18:5,6,15
 know 7:9 13:24
                          26:9,16,19,22 27:1   looked 36:19,19        22:16 29:6
   14:23 16:13 18:8
                          27:3,6 31:19,20,25   looking 6:25 8:3,6    markets 42:12
   31:4,15,24 39:16
                          32:4 33:5 34:1,11      15:16               martin 3:16 37:25
   40:11 41:2,13
                          34:25 35:2,12,23     looks 14:17 37:25     mary 4:16 14:19
   44:14 45:22 47:18
                          36:15,16 37:1,6,9    loot 54:16             14:21,23 15:18
   47:20 48:23 49:16
                          37:16,19 39:6,8,11   loppenheimer 3:7      master 4:15 11:4
   50:16 51:22 53:5
                          39:16,24 40:7,22     lot 10:8 22:7 24:9     12:15 14:2 28:15
   53:11,18,22 54:3
                          41:8,15,23 42:20       24:9 44:4            28:20 30:19 31:10
   54:12,16,21
                          43:14,19,24 44:10    low 11:12              31:11 33:19
 knowing 48:4
                          44:15,25 45:11       lp 1:11 56:10         matter 9:19 23:2,4
 knowledge 13:18
                          46:6,21 47:11,17       59:11                23:20 24:2,10,12
   13:19 20:4,9 21:1
                          49:3,22 50:4,23      lsc 1:3 59:3          matters 9:7,10,16
   21:12,23 35:5
                          51:1,10,14,15,21               m            55:10
   36:14 43:13,20
                          52:3,6,11,14,23                            mccutcheon 3:10
   44:22 45:9 54:6                             machine 2:7
                          53:20 59:6                                  4:5,7 6:11 27:19
 known 27:5,9,12                               madden 3:3 4:4,6
                       limited's 34:14,19                             27:25 32:12,15,19
   58:13                                         5:2,5 7:5,8,11,15
                          42:25 43:10                                 33:3 38:1,8,14,17
 knows 49:24                                     7:22,25 8:5 11:7
                       line 41:2 47:12                                38:21 46:11,20
 kohl's 10:9                                     11:14,17,19,23
                          57:5                                        50:8 53:17 55:3
           l                                     12:1 14:16 18:4,7
                       liquidating 1:7                                55:15,22,25 56:2,5
                                                 27:15 28:7 32:17
 large 18:19              5:10,14 59:7                                56:9,12,14,17,20
                                                 32:20 38:4,6 45:5
 law 29:22             liquidity 49:21                               mckenzie 3:11
                                                 46:13 50:12 53:15
 layman's 16:8         listed 23:4                                   mean 35:7 37:18
                                                 55:5,13,23 56:4
 learned 49:15         lists 9:7                                      45:18 49:15 53:3
                                                 59:20
   52:22               little 7:20 9:20                               54:14
                                               main 46:21
 learning 9:20            30:5 31:4 49:22                            means 23:22
                                               making 40:22
 legal 60:22 61:20     llc 1:3,11,12,13                              meet 29:21
                                                 49:22 61:10
   62:19                  5:15 10:21,24

                                                                                 Page 6
                                 Veritext Legal Solutions
                                      800-336-4000 A252
        Case 19-50272-KBO    Doc 71-6      Filed 03/02/21   Page 70 of 76

[meetings - paid]

 meetings 26:10               n              office 58:19             56:21,23
 mentioned 20:12     n 3:1                   officer 46:6 61:6      old 9:25
  44:6               n.a. 1:6 59:6 62:3      oh 8:3 14:4 17:13      once 6:6 46:9
 merchandise         name 5:3,5 23:23          18:18,22,24 31:6     ones 28:9
  47:13                27:25 37:21 57:2      okay 5:5,13,18,22      open 7:20,21
 met 5:6               58:15                   5:24 6:1,4,10,25       12:10,11 18:18
 michael 1:19 2:1    named 14:18               7:4,8,10,11,15,19    operating 31:14
  3:10,10 4:3 5:4    nature 23:7 24:4          7:24,25 8:3,5,8,20     43:24
  6:11,12 27:25      necessarily 54:8          8:24 9:3,7,18 10:6   opinion 44:1 54:10
  30:6 32:21 38:7    neil 3:16                 10:11,23,25 11:6     oppenheimer 3:4
  42:21 43:2 44:21   neither 60:10             11:14,16,24 12:1,9     7:17 29:23,25
  50:18 55:14,25     never 16:15,15            12:10,16 13:5,7,12     30:8,14
  56:7 57:2 58:1,5     17:23 27:8 46:2         13:17,20,23 14:1,8   options 8:2
  58:12 59:17 62:4     50:22,25 51:5,13        14:14,15 15:4,9,23   oral 1:18 2:1
 michael.lehrman     new 43:13                 16:1,3,4,5,14,16     order 16:21 34:7
  3:14               non 12:15                 16:20,23 17:4,7,10     34:20
 michael.mccutc...   nope 29:20,20             18:3,7,11,17,17,21   orders 16:13
  3:13 62:1            48:18 55:13             18:24 19:2,10        organization 49:7
 million 24:16,25    normally 51:7             20:6,11,24 21:22     outcome 60:14
  27:6 39:18,25      nosedive 42:13            22:9,15,18,19,20     outstanding 17:20
  52:23              notarize 62:11            22:25 23:3,11,15     outward 51:15
 mind 43:9           notary 58:24 60:3         23:19 24:2,8,13,18   overall 41:3
 minute 7:6          note 62:9                 25:3,11,16,21 26:5   owe 17:18 39:11
 minutes 26:12       noted 58:3                27:22,24 28:8,17       54:5
  46:12              notes 46:12               29:5,13,17,25 30:2   owed 17:20 19:13
 missed 42:22        notice 56:19              30:10 32:8,12,19       52:12
 mo 53:12 54:4       notified 61:3,6           33:18,24,24 34:4,9   owner 5:23 44:25
 mod 1:11,12 48:16   november 15:17            35:9,23 36:1,7,18    ownership 26:17
  56:14 59:11,12       15:17,24 30:21,25       37:15 38:5,6,10,17     26:20,23
 moment 7:5 32:13      31:11                   38:24 39:2,7,14,19             p
 moments 5:6         number 16:7               40:1,5,10,15,19
                                                                    p 3:1,1
 money 19:12         numbered 2:4              41:4,12,17,21 42:1
                                                                    page 4:13 8:25
  39:11              numeral 56:12             42:10,14,18,21
                                                                      13:13 19:4,20
 months 52:21                                  43:12 44:2,9 45:2
                              o                                       20:13 21:7,17
 morrow 4:16                                   45:16 46:13,13
                     oath 58:13                                       22:22 57:5 60:6
  14:19,21,23                                  47:9,9,21 48:1,8
                     occurred 44:23                                 pages 16:7 21:18
 mos 53:6                                      48:19,23 49:2,18
                       49:25                                          62:12
 msa 14:2 15:6,11                              49:25 50:15 51:18
                     october 36:21                                  paid 25:8,13,18
  15:20,23 16:2,7                              51:24 52:5,10
                     offer 49:10 54:18                                27:1,3,6 35:23
  30:22                                        53:15 54:2,17
                       54:24                                          36:9 37:6 39:21
                                               55:5,24 56:6,13,16
                                                                      40:3 45:10 47:24

                                                                                Page 7
                              Veritext Legal Solutions
                                   800-336-4000 A253
        Case 19-50272-KBO     Doc 71-6      Filed 03/02/21   Page 71 of 76

[paid - regarding]

   49:20 50:5 51:9     plan 1:6 5:9 59:6        36:20                 62:6,8
 parameter 35:24       please 5:3 11:8        proud 37:22           reads 23:5
   36:2,4                18:22 28:6 38:19     proved 58:13          real 11:12 12:7
 part 18:13              56:5                 provided 47:18        really 42:16
 particular 54:3       po 39:2,5                53:20,24            reason 51:5,9,12
 parties 55:20 56:7    point 10:20 27:7       providence 44:5         57:5
   59:22 60:11           34:5 46:21           provisions 2:10       reasonable 33:11
 partner 24:16         portfolio 48:21          16:8                reasonably 23:6
 partners 1:10,13      portion 38:20          public 58:24 60:3       26:1 27:9,12
   23:24 25:9 28:1     position 5:22,24       pulled 18:8           reasons 51:3 60:6
   48:14 56:10 59:10   possibly 27:5          purchase 16:20          61:9
   59:13               preliminary 28:11        34:6 41:14 56:1     recall 39:23 44:17
 partnerships 62:3     preparation 29:15      purchased 44:24         45:4,7
 party 60:1,9            29:19                purposes 58:17        receipt 60:4
 pass 27:15 50:8       prepare 28:14          pursuant 2:9          receive 36:15 52:2
   53:15               prepared 9:15            59:24               received 22:13
 pause 6:13              29:15                put 11:7 14:11          50:22 51:22
 pauses 6:18 31:5      preparing 29:2           18:4 55:11,19       recession 42:19,24
 pay 17:4 34:15        present 3:15                    q              43:10
   36:1,4 37:9 52:17   presentations                                reciting 61:9
                                              quantities 37:20
   53:8                  26:14                                      recognize 8:8
                                              question 6:12
 paying 35:8,12        president 5:23                                 12:17,23 13:10
                                                12:22 20:15 21:7
   37:13 40:7          press 45:3                                     19:7,23
                                                27:11 31:3 33:11
 payment 22:10,13      pretty 37:13 44:12                           recollection 14:9
                                                38:19,22 40:20
   35:20 36:15         prior 23:7,15                                  15:5,23 32:3
                                                45:5 48:16 55:16
 people 10:10 44:5       24:14 25:7,12,17                             42:18,23 43:8
                                              questions 6:11
   44:14 47:14 48:5      29:9,22 31:11,20                           record 2:10 5:3
                                                28:4,11 48:8 50:9
   53:6                  34:1 37:10                                   6:22 28:2 32:13
                                                50:17
 percent 31:16         private 54:11                                  32:21 33:2,4,7
                                              quickly 28:15 29:4
   41:14 44:24         probably 31:13                                 38:3 46:1,11,15,19
                                                41:6
 period 43:17          procedure 2:9                                  55:12,19
                                              quite 38:8
 perpetrated 49:3        31:14                                      records 26:7
 person 58:15          proceeding 1:7                   r           recover 52:19
 personally 58:12        59:7 60:12           r 3:1                 refer 10:23 25:5
 petition 23:8,11      proceedings 56:24      randolph 3:11           32:2
 phone 3:6,13          process 6:8            reach 46:5            referenced 62:5
   11:12 60:25 61:23   produced 2:2           reaction 53:1         referring 28:21
 place 31:11           producing 10:4         read 15:19 16:15      refresh 14:9 15:5
 plaintiff 1:8 2:2     product 47:12            18:19 20:15 21:7      32:3
   3:2 30:1 59:8       proof 4:17 19:5          23:5,21 38:18,20    regarding 18:1
                         20:3 21:17 36:12       45:2 54:9 58:1        29:23

                                                                                 Page 8
                                Veritext Legal Solutions
                                     800-336-4000 A254
        Case 19-50272-KBO       Doc 71-6   Filed 03/02/21   Page 72 of 76

[registration - sourcing]

 registration 60:23     review 6:9 29:5,5        21:8 22:22 23:21    shown 28:7 59:22
   61:21                  29:18 61:7           scanned 28:15         sic 28:21 35:17
 reid 3:4 29:21         reviewed 29:1            29:3,4              sign 14:2 61:9 62:6
   30:15                rhode 10:12            screen 8:1 12:11        62:11
 reidcollins.com        right 5:20 6:7 8:4       14:16 18:9,25       signature 4:8 13:8
   3:7,7                  8:5,13,22 9:10       scroll 8:24 12:10       13:10,21 19:23
 related 28:5 49:10       10:14,15,21 11:2       13:12 19:20 20:12     57:1 58:2 59:25
   50:17 60:11            12:12 15:13 19:6       21:17 22:21           60:3,6,21 61:11,19
 relationship 16:17       21:5 22:10 23:13     seal 58:19            signed 11:5 13:3
   17:7 36:16 50:5        27:14 30:17 31:18    second 7:20 11:11       13:15 15:6,11,24
 releases 43:3            32:23 34:2 35:24       11:13 12:5,7          26:16 62:17
 relevant 23:5            36:24 38:9,14          13:13 16:3 22:18    significant 52:6
 relying 34:13,13         43:7,16 46:3,7         23:2,4 32:10        silly 48:10
 remember 14:6            49:14 50:9,23          42:16,22 44:22      sir 22:19 27:21
   15:7 17:16 47:8        51:7,16,22 52:2,12   see 7:12,14 9:4,8     situations 16:13
 remotely 6:17            52:24                  11:20,23 15:21      six 14:5 52:21
 renae 32:11            roman 56:12              20:15,17,22 21:9    sixty 35:22
 repeat 47:2,2          rosenbaum 19:18          21:20 23:9,11,13    slide 12:6
 reported 2:7             19:25                  23:21,25            slow 7:20 12:7
 reporter 6:21 31:7     rosenbaum's            seen 8:18 36:8          18:17
   38:18                  19:23                sell 34:25 41:25      small 48:3
 reporter's 4:9         roughly 35:15          selling 40:17         snowballed 40:17
   59:17                rule 59:25             sells 10:16           sold 21:8,14 40:17
 reporting 50:18        rules 2:9 6:9 55:18    sense 36:22 41:8      solely 34:13
   50:23 51:1,6,13,20     62:14                  42:2                solutions 60:22
   51:22 52:2           run 11:13 43:21        sent 15:18              61:20 62:19
 represent 5:9          running 12:7           served 59:21          somewhat 48:7
   36:13 56:8             18:17                services 28:20        sorry 7:8 15:15
 representative                   s              31:10                 22:8 30:5 31:10
   8:22 9:12                                   set 50:17 52:16         31:17 32:11 33:22
                        s 3:1
 represented 28:19                             seven 14:5              35:19 36:12 38:18
                        sales 33:8 39:15
 requested 38:20                               shape 51:16             42:21 43:2,19
                          40:12,21 44:15
   50:25 51:5,13                               share 30:11             44:21 45:25 55:16
                        salesperson 32:7
   60:1,8                                      sheet 62:10           sort 31:14 34:25
                          39:1 47:7
 require 55:18                                 shift 23:1              40:17 48:8 53:5
                        salesperson's
 respective 2:8                                ship 10:4 16:23       sound 48:10
                          46:24
 retail 10:18 42:3                             shipped 17:2          source 34:23 35:1
                        saying 19:12 53:4
 retained 52:17                                shorthand 2:7         sourcing 4:15 11:4
                          54:15
 return 62:12                                  show 7:16 28:9          12:15 14:3 15:3
                        says 8:2,25 9:4
 returned 60:3,5                               showed 38:25            28:15 30:19 31:11
                          13:16 14:4,4
   61:11                                                               33:20
                          15:17,19 18:18,19

                                                                                  Page 9
                                  Veritext Legal Solutions
                                       800-336-4000 A255
        Case 19-50272-KBO       Doc 71-6   Filed 03/02/21   Page 73 of 76

[span - true]

 span 36:20               17:2,4,11,17,25        46:25 48:9 50:20    third 51:12
 speak 47:5               19:12,15 21:14         51:4                thirty 5:25
 speaking 40:12           22:3,10 23:23        sworn 2:3 61:13       thought 41:24
 specialty 10:3,8         24:15,18,21,24       system 31:5              42:6 44:1
   42:3 44:15             25:5,8,13,18 26:7              t           three 10:1 51:3
 spinning 14:14           26:9,17,20,22 27:1                         throckmorton
                                               take 11:6 15:10
   18:11                  27:3,6 50:23 51:1                             60:23 61:21
                                                 18:19 31:5 52:19
 spoke 28:1 29:23         51:10,14,15,21                             time 13:6 19:13
                                                 53:7
 stamped 8:2              52:3,6,11,14,23                               27:7 29:23 30:9
                                               taken 2:3 32:24
 standard 31:14         strapped 49:23                                  33:19 34:23 35:8
                                                 38:11 46:16 60:13
   35:18                street 3:5,11 60:23                             35:12 36:4 37:6
                                               takes 7:6
 start 6:25 9:20          61:21                                         41:19 44:16,20
                                               talk 23:1 25:25
   46:9                 strike 46:10                                    45:13 47:8,17
                                                 28:20 30:13 46:22
 started 10:2 34:3      strong 42:4                                     50:5 55:6 62:15
                                                 47:12
   43:18 50:4           stuff 29:24                                  timeframe 62:7
                                               talked 25:22 44:5
 starting 44:21         styled 2:3                                   timely 40:3,8 51:9
                                               talking 23:19
 starts 53:10           subpoena 4:14 7:1                            times 6:5 35:14,15
                                                 24:11
 state 2:6 5:3 58:9       8:4,14,15                                     53:8
                                               telephone 26:19
   58:24 61:1           subscribed 58:16                             title 12:13
                                               tell 9:23 56:7
 stated 2:10 39:20        61:13                                      today 5:19 8:18
                                               term 42:17
 statement 61:9         substance 30:3,7                                9:11 18:17 55:6
                                               terms 16:8 35:20
 states 1:1 59:1          30:13 61:8                                 top 9:1,5 12:13
                                                 37:14 47:13 54:4
 stenographer 33:1      successfully 43:24                              22:23 52:9
                                               testified 34:6
   38:2,5,10 46:14,18   successor 5:14                               total 36:25
                                               testify 8:21 9:11
   55:8,17,24 56:6,11   suite 3:5,12 60:24                           trade 10:3 45:3
                                                 9:15 49:9
   56:13,16,18,21         61:22                                      transaction 44:23
                                               testifying 8:11
 stephen 19:18          sum 36:25                                       45:14
                                               testimony 6:22
 steven 1:19 2:1 4:3    summarize 16:9                               transactions 54:19
                                                 40:7 46:4 49:10
   5:4 57:2 58:1,5,12     24:2 51:4                                     54:22
                                                 54:18 55:1 62:8
   59:17 62:4           summer 37:10                                 transcript 56:1
                                               texas 2:6 3:6 60:21
 stipulate 55:21        sun 1:10,11,12,13                               59:19 60:4 61:6
                                                 60:24 61:1,19,22
 stipulations 55:11       23:24 24:16,19                                62:5,16
                                               thank 27:15,17
   55:19                  25:9,14 28:1                               transfer 23:7,19
                                                 55:5,7 56:23
 stop 56:18               41:14 44:23 45:11                             23:22,22 24:5
                                               thing 10:5 39:1
 store 10:3 36:15         48:13,16,20,24                                25:5
                                               things 16:13 47:13
   53:7                   49:6,20 54:4,8,19                          transferred 24:16
                                                 49:23 54:15
 stores 5:15 10:8,21      54:21 56:10,14                                24:19,22,25
                                               think 10:16 30:24
   10:23,24 11:3          59:10,11,12,13                             transfers 25:23
                                                 32:21 34:5 39:17
   12:20 13:1,15,17       62:3                                       trial 49:9
                                                 40:7 42:2,6 44:12
   13:24 15:6,12        sure 6:21 28:12,18                           true 20:4,8 21:3
                                                 45:18 48:4 50:9
   16:10,18,20,24         31:15,22 32:1                                 21:11,22 58:3
                                                 51:3,21 54:14

                                                                                Page 10
                                  Veritext Legal Solutions
                                       800-336-4000 A256
        Case 19-50272-KBO      Doc 71-6      Filed 03/02/21   Page 74 of 76

[trust - zoom]

 trust 1:7 5:10,14     veritext.com.           words 24:9 56:15
   29:16 59:7            62:13                 work 16:11,12
 trustee 1:6 5:9       video 5:6 6:16          worked 16:9,17
   59:6                  31:4                    17:8
 try 18:14,15,16       videoconference         works 15:1
 tsai 3:4                2:5 3:3,4,10,10       worried 11:12
 turn 13:12            volume 1:21             worth 60:24 61:22
 turning 12:8                    w             write 31:8
 two 9:7,9,10,15                               written 11:3 12:19
                       wait 18:12,22
   23:20 24:2 56:14                              12:25 13:23 26:16
                       waiting 18:10
 tx 62:13                                        52:1
                       want 6:21,25 23:1
 types 10:17                                            y
                         24:10 25:25 38:2
           u             50:20 55:11,19,21     yeah 7:14 10:1
 uh 8:7 9:22 13:14       55:25                   11:19,21 12:12
   14:10 19:21 20:14   wanted 11:13              16:4 18:15 22:8
   33:9 56:11            41:25                   29:3 30:24 31:7
 umb 1:6 5:9 59:6      way 31:16,25 46:6         32:14,17,20 33:21
   62:3                  49:23 51:10 53:18       35:6,19 38:1
 understand 5:11       we've 10:9 14:11          40:11 43:5 54:14
   5:16 6:8,14,19,23     30:24 36:8 50:1,3     year 9:25 23:8,15
   9:13 17:15 23:17    weak 42:4                 40:13,13 52:21
   24:6 26:3 38:21     went 28:2 33:4,7        years 5:25 14:5
   49:18 55:15         whatsoever 34:1         yep 12:3,9 21:19
 united 1:1 59:1         39:8 41:13 43:13                z
 unpaid 21:25 22:2       43:21
                                               zoom 2:7
 unsecured 34:11       wheel 12:8
 ups 50:13             wherewithal
 use 37:20               34:19 37:9
 user 37:19            wi 18:17
           v           wind 1:3 59:3
                       witness 2:2 7:19
 v 1:9,10,12 23:24
                         7:24 11:10,15,18
   24:16 25:9 48:14
                         11:21,24 27:15,17
   56:10,12 59:9,10
                         32:14,16,23 38:13
   59:12 62:3,3
                         38:16 50:9 53:15
 vague 15:15
                         55:7 57:2 59:22
 verify 62:8
                         61:3,4,7,8,10,11
 veritext 3:16
                         62:5,7,9,11,15
   18:13 60:22 61:20
                       wondering 16:8
   62:12,19
                       word 51:14


                                                                              Page 11
                                Veritext Legal Solutions
                                     800-336-4000 A257
Case 19-50272-KBO   Doc 71-6    Filed 03/02/21   Page 75 of 76



           Federal Rules of Civil Procedure

                               Rule 30



(e) Review By the Witness; Changes.

(1) Review; Statement of Changes. On request by the

deponent or a party before the deposition is

completed, the deponent must be allowed 30 days

after being notified by the officer that the

transcript or recording is available in which:

(A) to review the transcript or recording; and

(B) if there are changes in form or substance, to

sign a statement listing the changes and the

reasons for making them.

(2) Changes Indicated in the Officer's Certificate.

The officer must note in the certificate prescribed

by Rule 30(f)(1) whether a review was requested

and, if so, must attach any changes the deponent

makes during the 30-day period.




DISCLAIMER:    THE FOREGOING FEDERAL PROCEDURE RULES

ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

2019.   PLEASE REFER TO THE APPLICABLE FEDERAL RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.




                                          A258
    Case 19-50272-KBO   Doc 71-6   Filed 03/02/21   Page 76 of 76

              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.




                                             A259
